 

Exhibit 10.7

 

SECURITY AGREEMENT

 

This Security Agreement is made as of September 11, 2003 by and between LAURUS
MASTER FUND, LTD., a Cayman Islands corporation (“Laurus”) and ELECTRIC CITY
CORP., a Delaware corporation (the “Company”).

 

BACKGROUND

 

Company has requested that Laurus make advances available to Company; and

 

Laurus has agreed to make such advances to Company on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

 

1.               (a)      General Definitions.  Capitalized terms used in this
Agreement shall have the meanings assigned to them in Annex A.


 

(b)         Accounting Terms.  Any accounting terms used in this Agreement which
are not specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.


 

(c)          Other Terms.  All other terms used in this Agreement and defined in
the UCC, shall have the meaning given therein unless otherwise defined herein.


 

(d)         Rules of Construction.  All Schedules, Addenda, Annexes and Exhibits
hereto or expressly identified to this Agreement are incorporated herein by
reference and taken together with this Agreement constitute but a single
agreement.  The words “herein”, hereof” and “hereunder” or other words of
similar import refer to this Agreement as a whole, including the Exhibits,
Addenda, Annexes and Schedules thereto, as the same may be from time to time
amended, modified, restated or supplemented, and not to any particular section,
subsection or clause contained in this Agreement.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter.  The term “or” is not exclusive.  The term “including” (or any form
thereof) shall not be limiting or exclusive.  All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations.  All references in this Agreement or  in the
Schedules, Addenda, Annexes and Exhibits to this Agreement to sections,
schedules, disclosure schedules, exhibits, and attachments shall refer to the
corresponding sections, schedules, disclosure schedules, exhibits, and
attachments of or to this Agreement.  All references to any instruments or
agreements, including references to any of this Agreement or

 

--------------------------------------------------------------------------------



 

the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.


 


2.               LOANS.


 

(a)          (i)  Subject to the terms and conditions set forth herein and in
the Ancillary Agreements, Laurus may make loans (the “Loans”) to Company from
time to time during the Term which, in the aggregate at any time outstanding,
will not exceed the lesser of (x) (I) the Capital Availability Amount minus (II)
such reserves as Laurus may reasonably in its good faith judgment deem proper
and necessary from time to time (the “Reserves”) or (y) an amount equal to (I)
the Accounts Availability minus (II) the Reserves.  The amount derived at any
time from Section 2(a)(i)(y)(I) minus 2(a)(i)(y)(II) shall be referred to as the
“Formula Amount”.  Company shall execute and deliver to Laurus on the Closing
Date a Minimum Borrowing Note and a Secured Convertible Revolving Note
evidencing the Loans funded on the Closing Date.  From time to time thereafter,
Company shall execute and deliver to Laurus immediately prior to the final
funding of each additional $250,000 tranche of Loans (calculated on a cumulative
basis for each such tranche) an additional Minimum Borrowing Note evidencing
such tranche, in the form of Note delivered by Company to Laurus on the Closing
Date.


 


(II)                             NOTWITHSTANDING THE LIMITATIONS SET FORTH
ABOVE, IF REQUESTED BY THE COMPANY, LAURUS RETAINS THE RIGHT TO LEND TO COMPANY
FROM TIME TO TIME SUCH AMOUNTS IN EXCESS OF SUCH LIMITATIONS AS LAURUS MAY
DETERMINE IN ITS SOLE DISCRETION.


 


(III)                          COMPANY ACKNOWLEDGES THAT THE EXERCISE OF LAURUS’
DISCRETIONARY RIGHTS HEREUNDER MAY RESULT DURING THE TERM IN ONE OR MORE
INCREASES OR DECREASES IN THE ADVANCE PERCENTAGES USED IN DETERMINING ACCOUNTS
AVAILABILITY AND COMPANY HEREBY CONSENTS TO ANY SUCH INCREASES OR DECREASES
WHICH MAY LIMIT OR RESTRICT ADVANCES REQUESTED BY COMPANY.


 


(IV)                         IF COMPANY DOES NOT PAY ANY INTEREST, FEES, COSTS
OR CHARGES TO LAURUS WHEN DUE, COMPANY SHALL THEREBY BE DEEMED TO HAVE
REQUESTED, AND LAURUS IS HEREBY AUTHORIZED AT ITS DISCRETION TO MAKE AND CHARGE
TO COMPANY’S ACCOUNT, A LOAN TO COMPANY AS OF SUCH DATE IN AN AMOUNT EQUAL TO
SUCH UNPAID INTEREST, FEES, COSTS OR CHARGES.


 


(V)                            IF COMPANY AT ANY TIME FAILS TO PERFORM OR
OBSERVE ANY OF THE COVENANTS CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, LAURUS MAY, BUT NEED NOT, PERFORM OR OBSERVE SUCH COVENANT ON BEHALF
AND IN THE NAME, PLACE AND STEAD OF COMPANY (OR, AT LAURUS’ OPTION, IN LAURUS’
NAME) AND MAY, BUT NEED NOT, TAKE ANY AND ALL OTHER ACTIONS WHICH LAURUS MAY
DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE (INCLUDING THE PAYMENT OF TAXES,
THE SATISFACTION OF LIENS, THE PERFORMANCE OF OBLIGATIONS OWED TO ACCOUNT
DEBTORS, LESSORS OR OTHER OBLIGORS, THE PROCUREMENT AND MAINTENANCE OF
INSURANCE, THE EXECUTION OF ASSIGNMENTS, SECURITY AGREEMENTS AND FINANCING
STATEMENTS, AND THE ENDORSEMENT OF INSTRUMENTS).  THE AMOUNT OF ALL MONIES
EXPENDED AND ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND LEGAL
EXPENSES) INCURRED BY LAURUS IN CONNECTION WITH OR AS A RESULT OF THE
PERFORMANCE OR OBSERVANCE OF SUCH AGREEMENTS OR THE TAKING OF SUCH ACTION BY
LAURUS SHALL BE CHARGED TO COMPANY’S ACCOUNT AS A LOAN AND ADDED TO THE
OBLIGATIONS.  TO FACILITATE LAURUS’ PERFORMANCE OR OBSERVANCE OF SUCH COVENANTS
OF COMPANY, COMPANY HEREBY IRREVOCABLY APPOINTS LAURUS, OR LAURUS’ DELEGATE,
ACTING ALONE, AS COMPANY’S ATTORNEY IN FACT (WHICH APPOINTMENT IS COUPLED WITH
AN INTEREST) WITH


 

2

--------------------------------------------------------------------------------


 

the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file in the name and on behalf of Company any and
all instruments, documents, assignments, security agreements, financing
statements, applications for insurance and other agreements and writings
required to be obtained, executed delivered or endorsed by Company.


 


(VI)                         LAURUS WILL ACCOUNT TO COMPANY MONTHLY WITH A
STATEMENT OF ALL LOANS AND OTHER ADVANCES, CHARGES AND PAYMENTS MADE PURSUANT TO
THIS AGREEMENT, AND SUCH ACCOUNT RENDERED BY LAURUS SHALL BE DEEMED FINAL,
BINDING AND CONCLUSIVE UNLESS LAURUS IS NOTIFIED BY COMPANY IN WRITING TO THE
CONTRARY WITHIN THIRTY (30) DAYS OF THE DATE EACH ACCOUNT WAS RENDERED
SPECIFYING THE ITEM OR ITEMS TO WHICH OBJECTION IS MADE.


 


(VII)                      DURING THE TERM, COMPANY MAY BORROW AND PREPAY LOANS
IN EXCESS OF THE MINIMUM BORROWING AMOUNT, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.


 


(VIII)                   IF ANY ELIGIBLE ACCOUNT IS NOT PAID BY THE ACCOUNT
DEBTOR WITHIN ONE HUNDRED AND TWENTY (120) DAYS AFTER THE DATE THAT SUCH
ELIGIBLE ACCOUNT WAS INVOICED OR IF ANY ACCOUNT DEBTOR ASSERTS A DEDUCTION,
DISPUTE, CONTINGENCY, SET-OFF, OR COUNTERCLAIM WITH RESPECT TO ANY ELIGIBLE
ACCOUNT, (A “DELINQUENT ACCOUNT”), THE COMPANY SHALL PROMPTLY, AND IN ANY EVENT
WITHIN THREE BUSINESS DAYS, (I) REIMBURSE LAURUS FOR THE AMOUNT OF THE REVOLVING
CREDIT ADVANCE MADE WITH RESPECT TO SUCH DELINQUENT ACCOUNT, OR (II) REPLACE
SUCH DELINQUENT ACCOUNT WITH AN OTHERWISE ELIGIBLE ACCOUNT.  IF THE COMPANY
SHALL FAIL TO TIMELY COMPLY WITH THE IMMEDIATELY PRECEDING SENTENCE, THEN AN
AMOUNT EQUAL TO ONE HUNDRED AND ONE-HALF OF ONE PERCENT (100.50%) OF THE LOAN
MADE WITH RESPECT TO SUCH DELINQUENT ACCOUNT SHALL BE IMMEDIATELY DUE AND
PAYABLE TO LAURUS (WHICH SUCH AMOUNT SHALL REPAY THE LOAN MADE WITH RESPECT TO
SUCH DELINQUENT ACCOUNT) .


 


(B)         FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT WHICH CONTINUES TO
EXIST, LAURUS MAY, AT ITS OPTION, ELECT TO CONVERT THE CREDIT FACILITY
CONTEMPLATED HEREBY TO AN ACCOUNTS RECEIVABLE PURCHASE FACILITY.  UPON SUCH
ELECTION BY LAURUS (SUBSEQUENT NOTICE OF WHICH LAURUS SHALL PROVIDE TO COMPANY),
COMPANY SHALL BE DEEMED TO HEREBY HAVE SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND
DELIVERED TO LAURUS, AND LAURUS SHALL BE DEEMED TO HAVE PURCHASED AND RECEIVED
FROM COMPANY, ALL RIGHT, TITLE AND INTEREST OF COMPANY IN AND TO ALL ACCOUNTS
WHICH SHALL AT ANY TIME CONSTITUTE ELIGIBLE ACCOUNTS (THE “RECEIVABLES
PURCHASE”).  ALL OUTSTANDING LOANS HEREUNDER SHALL BE DEEMED OBLIGATIONS UNDER
SUCH ACCOUNTS RECEIVABLE PURCHASE FACILITY.  THE CONVERSION TO AN ACCOUNTS
RECEIVABLE PURCHASE FACILITY IN ACCORDANCE WITH THE TERMS HEREOF SHALL NOT BE
DEEMED AN EXERCISE BY LAURUS OF ITS SECURED CREDITOR RIGHTS UNDER ARTICLE 9 OF
THE UCC.  IMMEDIATELY FOLLOWING LAURUS’ REQUEST, COMPANY SHALL EXECUTE ALL SUCH
FURTHER DOCUMENTATION AS MAY BE REQUIRED BY LAURUS TO MORE FULLY SET FORTH THE
ACCOUNTS RECEIVABLE PURCHASE FACILITY HEREIN CONTEMPLATED, INCLUDING, WITHOUT
LIMITATION, LAURUS’ STANDARD FORM OF ACCOUNTS RECEIVABLE PURCHASE AGREEMENT AND
ACCOUNT DEBTOR NOTIFICATION LETTERS, BUT COMPANY’S FAILURE TO ENTER INTO ANY
SUCH DOCUMENTATION SHALL NOT IMPAIR OR AFFECT THE RECEIVABLES PURCHASE IN ANY
MANNER WHATSOEVER.


 


(C)          MINIMUM BORROWING AMOUNT.  AFTER A REGISTRATION STATEMENT
REGISTERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE SEC,
CONVERSIONS ALL OR A PORTION OF THE MINIMUM BORROWING AMOUNT INTO THE COMMON
STOCK OF THE COMPANY MAY BE INITIATED AS SET FORTH IN THE NOTE. FROM AND AFTER
THE DATE UPON WHICH ANY OUTSTANDING PRINCIPAL OF THE


 

3

--------------------------------------------------------------------------------


 

Minimum Borrowing Amount (as evidenced by the first Minimum Borrowing Note) is
converted into Common Stock (the “First Conversion Date”), (i) corresponding
amounts of all outstanding Loans (not attributable to the then outstanding
Minimum Borrowing Amount) existing on or made after the First Conversion Date
will be aggregated until they reach the sum of $250,000 and (ii) the Company
will issue a new (serialized) Minimum Borrowing Note to Laurus in respect of
such $250,000 aggregation, and (iii) the Company shall prepare and file a
subsequent registration statement with the SEC to register such subsequent
Minimum Borrowing Note as set forth in the Registration Rights Agreement.

 

3.               Repayment of the Loans. Company (a) may prepay the Obligations
in excess of the Minimum Borrowing Amount from time to time in accordance with
the terms and provisions of the Notes (and Section 16 hereof if such prepayment
is due to a termination of this Agreement); and (b) shall repay on the
expiration of the Term (i) the then aggregate outstanding principal balance of
the Loans made by Laurus to Company hereunder together with accrued and unpaid
interest, fees and charges and (ii) all other amounts owed Laurus under this
Agreement and the Ancillary Agreements.  Any payments of principal, interest,
fees or any other amounts payable hereunder or under any Ancillary Agreement
shall be made prior to 12:00 noon (New York time) on the due date thereof in
immediately available funds.


 

4.               Procedure for Loans.  Company may by written notice request a
borrowing of Loans prior to 3:00 p.m.  (New York time) on the Business Day of
its request to incur, on that day, a Loan.  Together with each request for a
Loan (or at such other intervals as Laurus may request), Company shall deliver
to Laurus a Borrowing Base Certificate in the form of Exhibit A, which shall be
certified as true and correct by the Chief Executive Officer or Chief Financial
Officer of Company together with all supporting documentation relating thereto. 
All Loans shall be disbursed from whichever office or other place Laurus may
designate from time to time and shall be charged to Company’s account on Laurus’
books.  The proceeds of each Loan made by Laurus shall be made available to
Company on the Business Day following the Business Day so requested in
accordance with the terms of this Section 4 by way of credit to Company’s
operating account maintained with such bank as Company designated to Laurus. 
Any and all Obligations due and owing hereunder may be charged to Company’s
account and shall constitute Loans.


 

5.               Interest and Payments.


 

(a)          Interest.


 


(I)                                EXCEPT AS MODIFIED BY SECTION 5(A)(III)
BELOW, COMPANY SHALL PAY INTEREST AT THE CONTRACT RATE ON THE UNPAID PRINCIPAL
BALANCE OF EACH LOAN UNTIL SUCH TIME AS SUCH LOAN IS COLLECTED IN FULL IN GOOD
FUNDS IN DOLLARS OF THE UNITED STATES OF AMERICA.


 


(II)                             INTEREST AND PAYMENTS SHALL BE COMPUTED ON THE
BASIS OF ACTUAL DAYS ELAPSED IN A YEAR OF 360 DAYS.  AT LAURUS’ OPTION, LAURUS
MAY CHARGE COMPANY ACCOUNT FOR SAID INTEREST.


 


(III)                          EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND FOR SO LONG AS ANY EVENT OF DEFAULT SHALL BE CONTINUING, THE
CONTRACT RATE SHALL AUTOMATICALLY BE


 


4

--------------------------------------------------------------------------------



 

increased to one and one-half percent (1.5%) per month (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.


 


(IV)                         IN NO EVENT SHALL THE AGGREGATE INTEREST PAYABLE
HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED UNDER ANY APPLICABLE LAW OR
REGULATION, AS IN EFFECT FROM TIME TO TIME (THE “MAXIMUM LEGAL RATE”) AND IF ANY
PROVISION OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT IS IN CONTRAVENTION OF
ANY SUCH LAW OR REGULATION, INTEREST PAYABLE UNDER THIS AGREEMENT AND EACH
ANCILLARY AGREEMENT SHALL BE COMPUTED ON THE BASIS OF THE MAXIMUM LEGAL RATE (SO
THAT SUCH INTEREST WILL NOT EXCEED THE MAXIMUM LEGAL RATE).


 


(V)                            COMPANY SHALL PAY PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY ANCILLARY AGREEMENT, WITHOUT ANY
DEDUCTION WHATSOEVER, INCLUDING ANY DEDUCTION FOR ANY SET-OFF OR COUNTERCLAIM.


 

(b)         Payments.


 


(I)                                CLOSING/ANNUAL PAYMENTS.  UPON EXECUTION OF
THIS AGREEMENT BY COMPANY AND LAURUS, COMPANY SHALL PAY TO LAURUS CAPITAL
MANAGEMENT, LLC A CLOSING PAYMENT IN AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE
CAPITAL AVAILABILITY AMOUNT.  DURING THE TERM, ON EACH ANNIVERSARY OF THE
CLOSING DATE, COMPANY SHALL PAY TO LAURUS CAPITAL MANAGEMENT, LLC AN ANNUAL
PAYMENT EQUAL TO ONE PERCENT (1.0%) OF THE CAPITAL AVAILABILITY AMOUNT.  SUCH
PAYMENTS SHALL BE DEEMED FULLY EARNED ON THE CLOSING DATE AND SHALL NOT BE
SUBJECT TO REBATE OR PRORATION FOR ANY REASON.


 


(II)                             COLLATERAL MANAGEMENT PAYMENT.  FOR
UNDERWRITING, PROCESSING AND SUPERVISING COMPANY’S ACCOUNTS, COMPANY SHALL PAY
LAURUS A MONTHLY COLLATERAL MANAGEMENT PAYMENT IN AN AMOUNT EQUAL TO 0.35% OF
THE AVERAGE OUTSTANDING LOANS DURING THE IMMEDIATELY PRECEDING MONTH.  SUCH
PAYMENT SHALL BE PAYABLE ON THE FIRST DAY OF EACH MONTH IN ARREARS BY A CHARGE
BY LAURUS TO COMPANY’S ACCOUNT.  NOTWITHSTANDING THE FOREGOING, ANY UNPAID FEE
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON TERMINATION OF THIS AGREEMENT.


 


(III)                          UNUSED LINE PAYMENT.  IF, FOR ANY MONTH, THE
AVERAGE OUTSTANDING LOANS (THE “AVERAGE LOAN AMOUNT”) DO NOT EQUAL THE CAPITAL
AVAILABILITY AMOUNT, COMPANY SHALL PAY TO LAURUS AT THE END OF SUCH MONTH A
PAYMENT (CALCULATED ON A PER ANNUM BASIS) IN AN AMOUNT EQUAL TO ONE HALF PERCENT
(0.5%) OF THE AMOUNT BY WHICH THE CAPITAL AVAILABILITY AMOUNT EXCEEDS THE
AVERAGE LOAN AMOUNT.  NOTWITHSTANDING THE FOREGOING, ANY UNPAID FEE SHALL BE
IMMEDIATELY DUE AND PAYABLE UPON TERMINATION OF THIS AGREEMENT.


 


(IV)                         OVERADVANCE PAYMENT.  WITHOUT AFFECTING LAURUS’
RIGHTS HEREUNDER IN THE EVENT THE LOANS EXCEED THE AMOUNTS PERMITTED BY SECTION
2 (“OVERADVANCES”), IN THE EVENT AN OVERADVANCE OCCURS OR IS MADE BY LAURUS, ALL
SUCH OVERADVANCES SHALL BEAR INTEREST AT A MONTHLY RATE EQUAL TO 1.5% OF THE
AMOUNT OF SUCH OVERADVANCES FOR EACH MONTH OR PORTION THEREOF AS SUCH AMOUNTS
SHALL BE OUTSTANDING.


 


(V)                            FINANCIAL INFORMATION DEFAULT.  WITHOUT AFFECTING
LAURUS’ OTHER RIGHTS AND REMEDIES, IN THE EVENT COMPANY FAILS TO DELIVER THE
FINANCIAL INFORMATION REQUIRED BY


 


5

--------------------------------------------------------------------------------



 

Section 11 on or before the date required by this Agreement, Company shall pay
Laurus a fee in the amount of $500.00 per week (or portion thereof) for each
such failure until such failure is cured to Laurus’ satisfaction or waived in
writing by Laurus.  Such fee shall be charged to Company’s account upon the
occurrence of each such failure.


 

6.               Security Interest.


 


(A)          TO SECURE THE PROMPT PAYMENT TO LAURUS OF THE OBLIGATIONS, COMPANY
HEREBY ASSIGNS, PLEDGES AND GRANTS TO LAURUS A CONTINUING SECURITY INTEREST IN
AND LIEN UPON ALL OF THE COLLATERAL.  ALL OF COMPANY’S BOOKS AND RECORDS
RELATING TO THE COLLATERAL SHALL, UNTIL DELIVERED TO OR REMOVED BY LAURUS, BE
KEPT BY COMPANY IN TRUST FOR LAURUS UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN
FULL.  EACH CONFIRMATORY ASSIGNMENT SCHEDULE OR OTHER FORM OF ASSIGNMENT
HEREAFTER EXECUTED BY COMPANY SHALL BE DEEMED TO INCLUDE THE FOREGOING GRANT,
WHETHER OR NOT THE SAME APPEARS THEREIN.


 


(B)         COMPANY HEREBY (I) AUTHORIZES LAURUS TO FILE ANY FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS THERETO THAT (X) INDICATE THE
COLLATERAL (1) AS ALL ASSETS OF COMPANY OTHER THAN THE PREMISES (OR ANY PORTION
OF COMPANY’S ASSETS OTHER THAN THE PREMISES) OR WORDS OF SIMILAR EFFECT,
REGARDLESS OF WHETHER ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS
WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC OF SUCH JURISDICTION, OR (2) AS BEING
OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND (Y) CONTAIN ANY OTHER
INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR
FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT, CONTINUATION STATEMENT OR
AMENDMENT AND (II) RATIFIES ITS AUTHORIZATION FOR LAURUS TO HAVE FILED ANY
INITIAL FINANCIAL STATEMENTS, OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE
HEREOF.  COMPANY ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING
STATEMENT OR AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING
STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS AND AGREES THAT IT WILL
NOT DO SO WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS, SUBJECT TO COMPANY’S
RIGHTS UNDER SECTION 9-509(D)(2) OF THE UCC.


 


(C)          COMPANY HEREBY GRANTS TO LAURUS AN IRREVOCABLE, NON-EXCLUSIVE
LICENSE (EXERCISABLE UPON THE TERMINATION OF THIS AGREEMENT DUE TO AN OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT WITHOUT PAYMENT OF ROYALTY OR
OTHER COMPENSATION TO COMPANY) TO USE, TRANSFER, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED, LICENSED TO, OR HEREAFTER ACQUIRED BY COMPANY,
AND WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO
ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO
ALL COMPUTER AND AUTOMATIC MACHINERY SOFTWARE AND PROGRAMS USED FOR THE
COMPILATION OR PRINTOUT THEREOF, AND REPRESENTS, PROMISES AND AGREES THAT ANY
SUCH LICENSE OR SUBLICENSE IS NOT AND WILL NOT BE IN CONFLICT WITH THE
CONTRACTUAL OR COMMERCIAL RIGHTS OF ANY THIRD PERSON; PROVIDED, THAT SUCH
LICENSE WILL TERMINATE ON THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF ALL OBLIGATIONS.


 

7.               Representations, Warranties and Covenants Concerning the
Collateral.  Company represents, warrants (each of which such representations
and warranties shall be deemed repeated upon the making of each request for a
Loan and made as of the time of each and every Loan hereunder) and covenants as
follows:


 

6

--------------------------------------------------------------------------------


 


(A)          EXCEPT WITH RESPECT TO THE COMPANY’S RIGHTS IN THE REVERBERI
PATENT, ALL OF THE COLLATERAL (I) IS OWNED BY COMPANY FREE AND CLEAR OF ALL
LIENS (INCLUDING ANY CLAIMS OF INFRINGEMENT) EXCEPT THOSE IN LAURUS’ FAVOR AND
PERMITTED LIENS AND (II) IS NOT SUBJECT TO ANY AGREEMENT PROHIBITING THE
GRANTING OF A LIEN OR REQUIRING NOTICE OF OR CONSENT TO THE GRANTING OF A LIEN.


 


(B)         COMPANY SHALL NOT ENCUMBER, MORTGAGE, PLEDGE, ASSIGN OR GRANT ANY
LIEN IN ANY COLLATERAL OF COMPANY OR ANY OF COMPANY’S OTHER ASSETS TO ANYONE
OTHER THAN LAURUS AND EXCEPT FOR PERMITTED LIENS.


 


(C)          THE LIENS GRANTED PURSUANT TO THIS AGREEMENT, UPON COMPLETION OF
THE FILINGS AND OTHER ACTIONS LISTED ON EXHIBIT 7(C) (WHICH, IN THE CASE OF ALL
FILINGS AND OTHER DOCUMENTS REFERRED TO IN SAID EXHIBIT, HAVE BEEN DELIVERED TO
LAURUS IN DULY EXECUTED FORM) CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL IN FAVOR OF LAURUS AS SECURITY FOR THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, ENFORCEABLE IN ACCORDANCE WITH THE
TERMS HEREOF AGAINST ANY AND ALL CREDITORS OF AND ANY PURCHASERS FROM COMPANY
AND SUCH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS IN EXISTENCE ON THE DATE
HEREOF.


 


(D)         NO EFFECTIVE SECURITY AGREEMENT, MORTGAGE, DEED OF TRUST, FINANCING
STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT
COVERING ALL OR ANY PART OF THE COLLATERAL IS OR WILL BE ON FILE OR OF RECORD IN
ANY PUBLIC OFFICE, EXCEPT THOSE RELATING TO PERMITTED LIENS.


 


(E)          COMPANY SHALL NOT DISPOSE OF ANY OF THE COLLATERAL WHETHER BY SALE,
LEASE OR OTHERWISE EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF BUSINESS
DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT HAVING AN AGGREGATE
FAIR MARKET VALUE OF NOT MORE THAN $25,000 AND ONLY TO THE EXTENT THAT (I) THE
PROCEEDS OF ANY SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH
IS SUBJECT TO LAURUS’ FIRST PRIORITY SECURITY INTEREST OR ARE USED TO REPAY
LOANS OR TO PAY GENERAL CORPORATE EXPENSES, OR (II) FOLLOWING THE OCCURRENCE OF
AN EVENT OF DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED
TO LAURUS TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS.


 


(F)            COMPANY SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF LAURUS IN
AND TO THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER,
AND TAKE SUCH ACTIONS, INCLUDING (I) ALL ACTIONS NECESSARY TO GRANT LAURUS
“CONTROL” OF ANY INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS
OR ELECTRONIC CHATTEL PAPER OWNED BY COMPANY, WITH ANY AGREEMENTS ESTABLISHING
CONTROL TO BE IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, (II) THE PROMPT (BUT
IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING LAURUS’ REQUEST
THEREFOR) DELIVERY TO LAURUS OF ALL ORIGINAL INSTRUMENTS, CHATTEL PAPER,
NEGOTIABLE DOCUMENTS AND CERTIFICATED STOCK OWNED BY THE COMPANY (IN EACH CASE,
ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER INSTRUMENTS OF TRANSFER EXECUTED
IN BLANK), (III) NOTIFICATION OF LAURUS’ INTEREST IN COLLATERAL AT LAURUS’
REQUEST, AND (IV) THE INSTITUTION OF LITIGATION AGAINST THIRD PARTIES AS SHALL
BE PRUDENT IN ORDER TO PROTECT AND PRESERVE COMPANY’S AND LAURUS’ RESPECTIVE AND
SEVERAL INTERESTS IN THE COLLATERAL.


 


7

--------------------------------------------------------------------------------



 


(G)         COMPANY SHALL PROMPTLY, AND IN ANY EVENT WITHIN TEN (10)  BUSINESS
DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY LAURUS OF ANY COMMERCIAL TORT
CLAIM (AS DEFINED IN THE UCC) ACQUIRED BY IT AND UNLESS OTHERWISE CONSENTED BY
LAURUS, COMPANY SHALL ENTER INTO A SUPPLEMENT TO THIS AGREEMENT GRANTING TO
LAURUS A LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(H)         COMPANY SHALL PLACE NOTATIONS UPON ITS BOOKS AND RECORDS AND ANY
FINANCIAL STATEMENT OF COMPANY TO DISCLOSE LAURUS’ LIEN IN THE COLLATERAL.


 


(I)             IF COMPANY RETAINS POSSESSION OF ANY CHATTEL PAPER OR INSTRUMENT
WITH LAURUS’ CONSENT, UPON LAURUS’ REQUEST SUCH CHATTEL PAPER AND INSTRUMENTS
SHALL BE MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND OBLIGATIONS
EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF LAURUS
MASTER FUND, LTD.”


 


(J)             COMPANY SHALL PERFORM IN A REASONABLE TIME ALL OTHER STEPS
REQUESTED BY LAURUS TO CREATE AND MAINTAIN IN LAURUS’ FAVOR A VALID PERFECTED
FIRST LIEN IN ALL COLLATERAL SUBJECT ONLY TO PERMITTED LIENS.


 


(K)          COMPANY SHALL NOTIFY LAURUS PROMPTLY AND IN ANY EVENT WITHIN THREE
(3) BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF (I) OF ANY EVENT OR
CIRCUMSTANCE THAT TO COMPANY’S KNOWLEDGE WOULD CAUSE LAURUS TO CONSIDER ANY THEN
EXISTING ACCOUNT AS NO LONGER CONSTITUTING AN ELIGIBLE ACCOUNT; (II) OF ANY
MATERIAL DELAY IN COMPANY’S PERFORMANCE OF ANY OF ITS OBLIGATIONS TO ANY ACCOUNT
DEBTOR; (III) OF ANY ASSERTION BY ANY ACCOUNT DEBTOR OF ANY MATERIAL CLAIMS,
OFFSETS OR COUNTERCLAIMS; (IV) OF ANY ALLOWANCES, CREDITS AND/OR MONIES GRANTED
BY COMPANY TO ANY ACCOUNT DEBTOR; (V) OF ALL MATERIAL ADVERSE INFORMATION
RELATING TO THE FINANCIAL CONDITION OF AN ACCOUNT DEBTOR; (VI) OF ANY MATERIAL
RETURN OF GOODS; AND (VII) OF ANY LOSS, DAMAGE OR DESTRUCTION OF ANY OF THE
COLLATERAL.


 


(L)             ALL ELIGIBLE ACCOUNTS (I) EXCEPT IN THE CASE OF ACCOUNTS OF
GREAT LAKES, WHICH ARE BILLED ON A CONSTRUCTION COMPLETION BASIS, REPRESENT
COMPLETE BONA FIDE TRANSACTIONS WHICH REQUIRE NO FURTHER ACT UNDER ANY
CIRCUMSTANCES ON COMPANY’S PART TO MAKE SUCH ACCOUNTS PAYABLE BY THE ACCOUNT
DEBTORS, (II) ARE NOT SUBJECT TO ANY PRESENT, FUTURE CONTINGENT OFFSETS OR
COUNTERCLAIMS, AND (III) DO NOT REPRESENT BILL AND HOLD SALES, CONSIGNMENT
SALES, GUARANTEED SALES, SALE OR RETURN OR OTHER SIMILAR UNDERSTANDINGS OR
OBLIGATIONS OF ANY AFFILIATE OR SUBSIDIARY OF COMPANY.  COMPANY HAS NOT MADE,
AND WILL NOT MAKE ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF
TIME FOR THE PAYMENT OF ANY ACCOUNT, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN
THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY
THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE FOR PROMPT
OR EARLY PAYMENT ALLOWED BY COMPANY IN THE ORDINARY COURSE OF ITS BUSINESS
CONSISTENT WITH HISTORICAL PRACTICE AND AS PREVIOUSLY DISCLOSED TO LAURUS IN
WRITING.


 


(M)       COMPANY SHALL KEEP AND MAINTAIN ITS EQUIPMENT IN GOOD OPERATING
CONDITION, EXCEPT FOR ORDINARY WEAR AND TEAR, AND SHALL MAKE ALL NECESSARY
REPAIRS AND REPLACEMENTS THEREOF SO THAT THE VALUE AND OPERATING EFFICIENCY
SHALL AT ALL TIMES BE MAINTAINED AND PRESERVED.  COMPANY SHALL NOT PERMIT ANY
SUCH ITEMS TO BECOME A FIXTURE TO REAL ESTATE (EXCLUDING EXISTING FIXTURES AT
THE PREMISES) OR ACCESSIONS TO OTHER PERSONAL PROPERTY.


 


8

--------------------------------------------------------------------------------



 


(N)         COMPANY SHALL MAINTAIN AND KEEP ALL OF ITS BOOKS AND RECORDS
CONCERNING THE COLLATERAL AT COMPANY’S EXECUTIVE OFFICES LISTED IN EXHIBIT
12(D).


 


(O)         COMPANY SHALL MAINTAIN AND KEEP THE TANGIBLE COLLATERAL AT THE
ADDRESSES LISTED IN EXHIBIT 12(D), PROVIDED, THAT COMPANY MAY CHANGE SUCH
LOCATIONS OR OPEN A NEW LOCATION, PROVIDED THAT COMPANY PROVIDES LAURUS AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGES OR NEW LOCATION AND (II)
PRIOR TO SUCH CHANGE OR OPENING OF A NEW LOCATION WHERE COLLATERAL HAVING A
VALUE OF MORE THAN $50,000 WILL BE LOCATED, COMPANY EXECUTES AND DELIVERS TO
LAURUS SUCH AGREEMENTS AS LAURUS MAY REQUEST, INCLUDING LANDLORD AGREEMENTS,
MORTGAGEE AGREEMENTS AND WAREHOUSE AGREEMENTS, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LAURUS.


 


(P)         EXHIBIT 7(P) LISTS ALL BANKS AND OTHER FINANCIAL INSTITUTIONS AT
WHICH COMPANY MAINTAINS DEPOSITS AND/OR OTHER ACCOUNTS, AND SUCH EXHIBIT
CORRECTLY IDENTIFIES THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH SUCH
DEPOSITORY, THE NAME IN WHICH THE ACCOUNT IS HELD, A DESCRIPTION OF THE PURPOSE
OF THE ACCOUNT, AND THE COMPLETE ACCOUNT NUMBER.  THE  COMPANY SHALL NOT
ESTABLISH ANY DEPOSITORY OR OTHER BANK ACCOUNT OF ANY WITH ANY FINANCIAL
INSTITUTION (OTHER THAN THE ACCOUNTS SET FORTH ON EXHIBIT 7(P)) WITHOUT LAURUS’
PRIOR WRITTEN CONSENT.


 

8.               Payment of Accounts.


 


(A)          COMPANY WILL IRREVOCABLY DIRECT ALL OF ITS PRESENT AND FUTURE
ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED TO MAKE PAYMENTS CONSTITUTING
COLLATERAL TO MAKE SUCH PAYMENTS DIRECTLY TO THE LOCKBOX MAINTAINED BY COMPANY
(THE “LOCKBOX”) WITH AMERICAN CHARTERED BANK (THE “LOCKBOX BANK”) PURSUANT TO
THE TERMS OF THE MULTI PARTY BLOCKED ACCOUNT AGREEMENT  DATED SEPTEMBER 12, 2003
OR SUCH OTHER FINANCIAL INSTITUTION ACCEPTED BY LAURUS IN WRITING AS MAY BE
SELECTED BY COMPANY.  ON OR PRIOR TO THE CLOSING DATE, COMPANY SHALL AND SHALL
CAUSE THE LOCKBOX BANK TO ENTER INTO ALL SUCH DOCUMENTATION ACCEPTABLE TO LAURUS
PURSUANT TO WHICH, AMONG OTHER THINGS, THE LOCKBOX BANK AGREES TO:  (A) SWEEP
THE LOCKBOX ON A DAILY BASIS AND DEPOSIT ALL CHECKS RECEIVED THEREIN TO AN
ACCOUNT DESIGNATED BY THE COMPANY AND (B) COMPLY ONLY WITH THE INSTRUCTIONS OR
OTHER DIRECTIONS OF LAURUS CONCERNING THE LOCKBOX UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT.  ALL OF COMPANY’S INVOICES, ACCOUNT STATEMENTS AND OTHER
WRITTEN OR ORAL COMMUNICATIONS DIRECTING, INSTRUCTING, DEMANDING OR REQUESTING
PAYMENT OF ANY ACCOUNT OF COMPANY OR ANY OTHER AMOUNT CONSTITUTING COLLATERAL
SHALL CONSPICUOUSLY DIRECT THAT ALL PAYMENTS BE MADE TO THE LOCKBOX OR, WHILE
ANY EVENT OF DEFAULT EXISTS AND IS CONTINUING SUCH OTHER ADDRESS AS LAURUS MAY
DIRECT IN WRITING.  IF, NOTWITHSTANDING THE INSTRUCTIONS TO ACCOUNT DEBTORS,
COMPANY RECEIVES ANY PAYMENTS, COMPANY SHALL IMMEDIATELY REMIT SUCH PAYMENTS TO
THE LOCKBOX BANK  IN THEIR ORIGINAL FORM WITH ALL NECESSARY ENDORSEMENTS.  UNTIL
SO REMITTED, COMPANY SHALL HOLD ALL SUCH PAYMENTS IN TRUST FOR AND AS THE
PROPERTY OF LAURUS AND SHALL NOT COMMINGLE SUCH PAYMENTS WITH ANY OF ITS OTHER
FUNDS OR PROPERTY.


 


(B)         AT LAURUS’ ELECTION, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT
WHICH IS CONTINUING, LAURUS MAY NOTIFY COMPANY’S ACCOUNT DEBTORS OF LAURUS’
SECURITY INTEREST IN THE ACCOUNTS, COLLECT THEM DIRECTLY AND CHARGE THE
COLLECTION COSTS AND EXPENSES THEREOF TO COMPANY’S ACCOUNT.


 


9

--------------------------------------------------------------------------------



 

9.               Collection and Maintenance of Collateral.


 


(A)          LAURUS MAY VERIFY COMPANY’S ACCOUNTS FROM TIME TO TIME, BUT NOT
MORE OFTEN THAN ONCE EVERY THREE (3) MONTHS UNLESS AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, UTILIZING AN AUDIT CONTROL COMPANY OR ANY OTHER
AGENT OF LAURUS.


 


(B)         PROCEEDS OF ACCOUNTS RECEIVED BY LAURUS WILL BE DEEMED RECEIVED ON
THE BUSINESS DAY AFTER LAURUS’ RECEIPT OF SUCH PROCEEDS IN GOOD FUNDS IN DOLLARS
OF THE UNITED STATES OF AMERICA IN LAURUS’ ACCOUNT.  ANY AMOUNT RECEIVED BY
LAURUS AFTER 12:00 NOON (NEW YORK TIME) ON ANY BUSINESS DAY SHALL BE DEEMED
RECEIVED ON THE NEXT BUSINESS DAY.


 


(C)          FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AS LAURUS RECEIVES THE PROCEEDS OF ACCOUNTS, LAURUS, AT ITS OPTION, MAY
(A) APPLY SUCH PROCEEDS TO THE OBLIGATIONS IN SUCH ORDER AS LAURUS SHALL ELECT,
(B) HOLD SUCH PROCEEDS AS CASH COLLATERAL FOR THE OBLIGATIONS AND COMPANY HEREBY
GRANTS TO LAURUS A SECURITY INTEREST IN SUCH CASH COLLATERAL AMOUNTS AS SECURITY
FOR THE OBLIGATIONS AND/OR (C) DO ANY COMBINATION OF THE FOREGOING.


 

10.         Inspections and Appraisals.  At all times during normal business
hours, Laurus, and/or any agent of Laurus shall have the right to (a) have
access to, visit, inspect, review, evaluate and make physical verification and
appraisals of Company’s properties and the Collateral, (b) inspect, audit and
copy (or take originals if necessary) and make extracts from Company’s Books and
Records, including management letters prepared by independent accountants, and
(c) discuss with Company’s principal officers, and independent accountants,
Company’s business, assets, liabilities, financial condition, results of
operations and business prospects.  Company will deliver to Laurus any
instrument necessary for Laurus to obtain records from any service bureau
maintaining records for Company.  If any internally prepared financial
information, including that required under this Section is unsatisfactory in any
manner to Laurus, Laurus may request that the Accountants review the same.


 

11.         Financial Reporting.  Company will deliver, or cause to be
delivered, to Laurus each of the following, which shall be in form and detail
acceptable to Laurus:


 


(A)          AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF COMPANY, COMPANY’S AUDITED FINANCIAL
STATEMENTS WITH A REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED STANDING SELECTED BY COMPANY AND ACCEPTABLE TO LAURUS (THE
“ACCOUNTANTS”), WHICH ANNUAL FINANCIAL STATEMENTS SHALL INCLUDE COMPANY’S
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF
COMPANY’S INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED, PREPARED, IF LAURUS SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED
BASIS TO INCLUDE ALL SUBSIDIARIES AND AFFILIATES, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) IF AND WHEN AVAILABLE,
COPIES OF ANY MANAGEMENT LETTERS PREPARED BY SUCH ACCOUNTANTS; AND (II) A
CERTIFICATE OF COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL
OFFICER STATING THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP AND WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT HEREUNDER AND, IF SO, STATING IN REASONABLE DETAIL
THE FACTS WITH RESPECT THERETO;


 


10

--------------------------------------------------------------------------------



 


(B)         AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS
AFTER THE END OF EACH QUARTER, AN UNAUDITED/INTERNAL BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF COMPANY AS AT THE END
OF AND FOR SUCH QUARTER AND FOR THE YEAR TO DATE PERIOD THEN ENDED, PREPARED, IF
LAURUS SO REQUESTS, ON A CONSOLIDATING AND CONSOLIDATED BASIS TO INCLUDE ALL
SUBSIDIARIES AND AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR,
ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND
ACCOMPANIED BY A CERTIFICATE OF COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR
CHIEF FINANCIAL OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND
(II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT HEREUNDER NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO,
STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(C)          WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (OR MORE
FREQUENTLY IF LAURUS SO REQUESTS), AGINGS OF COMPANY’S ACCOUNTS, UNAUDITED TRIAL
BALANCES AND THEIR ACCOUNTS PAYABLE AND A CALCULATION OF COMPANY’S ACCOUNTS AND
ELIGIBLE ACCOUNTS AND WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL
QUARTER AN INVENTORY LISTING AS AT THE END OF SUCH QUARTER OR SHORTER TIME
PERIOD, PROVIDED, HOWEVER, THAT IF LAURUS SHALL REQUEST THE FOREGOING
INFORMATION MORE OFTEN THAN AS SET FORTH IN THE IMMEDIATELY PRECEDING CLAUSE,
THE COMPANY SHALL HAVE THIRTY (30) DAYS FROM EACH SUCH REQUEST TO COMPLY WITH
LAURUS’ DEMAND; AND


 


(D)         PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF COMPANY’S MOST
RECENT REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR
REPORTS WHICH COMPANY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”), AND (II) THE ISSUANCE THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS,
REPORTS AND PROXY STATEMENTS AS COMPANY SHALL SEND TO ITS STOCKHOLDERS.


 

12.         Additional Representations and Warranties.  Company represents and
warrants (each of which such representations and warranties shall be deemed
repeated upon the making of a request for a Loan and made as of the time of each
Loan made hereunder), as follows:


 


(A)          COMPANY IS A CORPORATION DULY INCORPORATED AND VALIDLY EXISTING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND DULY QUALIFIED AND
IN GOOD STANDING IN EVERY OTHER STATE OR JURISDICTION IN WHICH THE NATURE OF
COMPANY’S BUSINESS REQUIRES SUCH QUALIFICATION.


 


(B)         THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS (I) HAVE BEEN DULY AUTHORIZED, (II) ARE NOT IN
CONTRAVENTION OF COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR OF ANY
INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH COMPANY IS A PARTY OR BY WHICH
COMPANY IS BOUND AND (III) ARE WITHIN COMPANY’S CORPORATE POWERS.


 


(C)          THIS AGREEMENT AND THE ANCILLARY AGREEMENTS EXECUTED AND DELIVERED
BY COMPANY ARE COMPANY’S LEGAL, VALID AND BINDING OBLIGATIONS, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.


 


(D)         EXHIBIT 12(D) SETS FORTH COMPANY’S NAME AS IT APPEARS IN OFFICIAL
FILING IN THE STATE OF ITS INCORPORATION, THE TYPE OF ENTITY OF COMPANY, THE
ORGANIZATIONAL IDENTIFICATION NUMBER


 


11

--------------------------------------------------------------------------------



 

issued by Company’s state of incorporation or a statement that no such number
has been issued, Company’s state of incorporation, and the location of Company’s
chief executive office, corporate offices, warehouses, other locations of
Collateral and locations where records with respect to Collateral are kept
(including in each case the county of such locations) and, except as set forth
in such Exhibit 12(d), such locations have not changed during the preceding
twelve months.  As of the Closing Date, during the prior five years, except as
set forth in Exhibit 12(d), Company has not been known as or conducted business
in any other name (including trade names).  Company has only one state of
incorporation.


 


(E)          BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974
(“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: (I)
COMPANY HAS NOT ENGAGED IN ANY PROHIBITED TRANSACTIONS AS DEFINED IN SECTION 406
OF ERISA AND SECTION 4975 OF THE INTERNAL REVENUE CODE, AS AMENDED; (II) COMPANY
HAS MET ALL APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA
IN RESPECT OF ITS PLANS; (III) COMPANY HAS NO KNOWLEDGE OF ANY EVENT OR
OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT GUARANTY CORPORATION TO
INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE BENEFIT
PLAN(S); (IV) COMPANY HAS NO FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH
RESPECT TO ANY PLAN EXISTING FOR THE BENEFIT OF PERSONS OTHER THAN COMPANY’S
EMPLOYEES; AND (V) EXCEPT AS DISCLOSED IN EXHIBIT 12(E) ATTACHED HERETO, COMPANY
HAS NOT WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN
SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF
1980.


 


(F)            THERE IS NO PENDING OR THREATENED LITIGATION, COURT ORDER,
JUDGMENT, WRIT, SUIT, ACTION OR PROCEEDING WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(G)         ALL BALANCE SHEETS AND INCOME STATEMENTS WHICH HAVE BEEN DELIVERED
TO LAURUS FAIRLY, ACCURATELY AND PROPERLY STATE COMPANY’S FINANCIAL CONDITION ON
A BASIS CONSISTENT WITH THAT OF PREVIOUS FINANCIAL STATEMENTS AND EXCEPT AS
REFLECTED IN SUCH FINANCIAL STATEMENTS THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN COMPANY’S FINANCIAL CONDITION AS REFLECTED IN SUCH STATEMENTS SINCE THE
BALANCE SHEET DATE OF THE STATEMENTS LAST DELIVERED TO LAURUS AND SUCH
STATEMENTS DO NOT FAIL TO DISCLOSE ANY FACT OR FACTS WHICH MIGHT HAVE A MATERIAL
ADVERSE EFFECT ON COMPANY’S FINANCIAL CONDITION.


 


(H)         COMPANY POSSESSES OR HAS LICENSES TO USE ALL OF THE INTELLECTUAL
PROPERTY NECESSARY TO CONDUCT ITS BUSINESS.  THERE HAS BEEN NO ASSERTION OR
CLAIM OF VIOLATION OR INFRINGEMENT WITH RESPECT TO ANY INTELLECTUAL PROPERTY.
EXHIBIT 12(H) DESCRIBES ALL INTELLECTUAL PROPERTY OF COMPANY.


 


(I)             NEITHER THIS AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO, THE
ANCILLARY AGREEMENTS NOR ANY OTHER DOCUMENT DELIVERED BY COMPANY TO LAURUS OR
ITS ATTORNEYS OR AGENTS IN CONNECTION HEREWITH OR THEREWITH OR WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT NOR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY ARE MADE, NOT MISLEADING.  THE ISSUANCE OF THE NOTES AND THE WARRANTS AND
THE SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF THE NOTES AND EXERCISE OF
THE WARRANTS WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE BEEN REGISTERED OR
QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION) UNDER


 


12

--------------------------------------------------------------------------------



 

the registration, permit or qualification requirements of all applicable state
securities laws.  Neither Company nor any of its Affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Securities.


 


(J)             THE COMMON STOCK OF THE COMPANY IS REGISTERED PURSUANT TO
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT AND, EXCEPT WITH RESPECT TO CERTAIN
MATTERS SET FORTH ON EXHIBIT 12(J) ATTACHED HERETO, THE COMPANY HAS TIMELY FILED
ALL PROXY STATEMENTS, REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT.  THE COMPANY HAS FILED (I)
ITS ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002 AND
(II) ITS QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTERS ENDED MARCH 31,
2003 AND JUNE 30, 2003 (COLLECTIVELY, THE “SEC REPORTS”).  EACH SEC REPORT WAS,
AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF
ITS RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS
(AND THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF THEIR RESPECTIVE
FILING DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
REPORTS COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION OR OTHER
APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE
NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT
THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND THE
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF,
AND FOR, THE PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


(K)          THE COMMON STOCK OF THE COMPANY IS LISTED FOR TRADING ON THE
AMERICAN STOCK EXCHANGE AND SATISFIES ALL REQUIREMENTS FOR THE CONTINUATION OF
SUCH LISTING.  THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK
WILL BE DELISTED FROM THE AMERICAN STOCK EXCHANGE OR THAT THE COMMON STOCK DOES
NOT MEET ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING.


 


(L)             NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY (OTHER THAN A
CONCURRENT OFFERING TO LAURUS UNDER A NOTE PURCHASE AGREEMENT BETWEEN THE
COMPANY AND LAURUS DATED AS OF SEPTEMBER 11, 2003) UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF THE SECURITIES ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE
SECURITIES PURSUANT TO RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE
EXCHANGE-RELATED STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF
ITS AFFILIATES OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS (OTHER THAN
SUCH CONCURRENT OFFERING TO LAURUS).


 


13

--------------------------------------------------------------------------------



 


(M)       THE SECURITIES ARE ALL RESTRICTED SECURITIES UNDER THE SECURITIES ACT
AS OF THE DATE OF THIS AGREEMENT.  THE COMPANY WILL NOT ISSUE ANY STOP TRANSFER
ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF ANY OF THE SECURITIES AT
SUCH TIME AS SUCH SECURITIES ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE, EXCEPT AS REQUIRED BY FEDERAL OR STATE SECURITIES
LAWS.


 


(N)         THE COMPANY UNDERSTANDS THE NATURE OF THE SECURITIES ISSUABLE UNDER
THE ANCILLARY AGREEMENTS AND RECOGNIZES THAT THE ISSUANCE OF SUCH SECURITIES MAY
HAVE A POTENTIAL DILUTIVE EFFECT.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT
ITS OBLIGATION TO ISSUE THE SECURITIES IS BINDING UPON THE COMPANY AND
ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.


 


(O)         EXCEPT FOR AGREEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS, THERE
IS NO AGREEMENT THAT HAS NOT BEEN FILED WITH THE COMMISSION AS AN EXHIBIT TO A
REGISTRATION STATEMENT OR TO A FORM REQUIRED TO BE FILED BY THE COMPANY UNDER
THE EXCHANGE ACT, THE BREACH OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR WOULD PROHIBIT OR OTHERWISE INTERFERE WITH THE
ABILITY OF THE COMPANY TO ENTER INTO AND PERFORM ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT THE REGISTRATION RIGHTS AGREEMENT EXECUTED BY COMPANY IN FAVOR OF
LAURUS IN ANY MATERIAL RESPECT.


 

13.         Covenants.  Company covenants as follows:


 


(A)          COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LAURUS,
CHANGE (I) ITS NAME AS IT APPEARS IN THE OFFICIAL FILINGS IN THE STATE OF ITS
INCORPORATION OR FORMATION, (II) THE TYPE OF LEGAL ENTITY IT IS, (III) ITS
ORGANIZATION IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF
INCORPORATION, (IV) ITS STATE OF INCORPORATION OR (V) AMEND ITS CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT.


 


(B)         THE OPERATION OF COMPANY’S BUSINESS IS AND WILL CONTINUE TO BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL
LAWS, RULES AND ORDINANCES, INCLUDING TO ALL LAWS, RULES, REGULATIONS AND ORDERS
RELATING TO TAXES, PAYMENT AND WITHHOLDING OF PAYROLL TAXES, EMPLOYER AND
EMPLOYEE CONTRIBUTIONS AND SIMILAR ITEMS, SECURITIES, EMPLOYEE RETIREMENT AND
WELFARE BENEFITS, EMPLOYEE HEALTH SAFETY AND ENVIRONMENTAL MATTERS.


 


(C)          COMPANY WILL PAY OR DISCHARGE WHEN DUE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON COMPANY OR ANY OF THE COLLATERAL
UNLESS SUCH AMOUNTS ARE BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS PROVIDED THAT (I) ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BOOKS OF COMPANY IN CONFORMITY WITH GAAP AND (II) THE RELATED
LIEN SHALL HAVE NO EFFECT ON THE PRIORITY OF THE LIENS IN FAVOR OF LAURUS OR THE
VALUE OF THE ASSETS IN WHICH LAURUS HAS A LIEN.


 


(D)         COMPANY WILL PROMPTLY INFORM LAURUS IN WRITING OF: (I) THE
COMMENCEMENT OF ALL PROCEEDINGS AND INVESTIGATIONS BY OR BEFORE AND/OR THE
RECEIPT OF ANY NOTICES FROM, ANY GOVERNMENTAL OR NONGOVERNMENTAL BODY AND ALL
ACTIONS AND PROCEEDINGS IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY
WAY CONCERNING ANY EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE SINGLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT; (II) ANY AMENDMENT OF COMPANY’S
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT; (III)
ANY CHANGE WHICH


 


14

--------------------------------------------------------------------------------



 

has had or could reasonably be expected to have a Material Adverse Effect; (iv)
any Event of Default or Default; (v) any default or any event which with the
passage of time or giving of notice or both would constitute a default under any
agreement for the payment of money to which Company is a party or by which
Company or any of Company’s properties may be bound the breach of which would
have a Material Adverse Effect and (vi) any change in Company’s name or any
other name used in its business.


 


(E)          OTHER THAN WITH RESPECT TO THE MORTGAGE INDEBTEDNESS, WHICH IS
SECURED BY THE PREMISES AND ANY PERMITTED REFINANCING THEREOF, COMPANY WILL NOT
(I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS (EXCLUSIVE OF
TRADE DEBT) WHETHER SECURED OR UNSECURED OTHER THAN COMPANY’S INDEBTEDNESS TO
LAURUS AND AS SET FORTH ON EXHIBIT 13(E)(I) ATTACHED HERETO AND MADE A PART
HEREOF; (II) CANCEL ANY DEBT OWING TO IT IN EXCESS OF $50,000 IN THE AGGREGATE
DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER
PERSON, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY A COMPANY FOR
DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (IV) DIRECTLY OR INDIRECTLY DECLARE, PAY OR MAKE ANY DIVIDEND OR
DISTRIBUTION ON ANY CLASS OF ITS STOCK OTHER THAN TO PAY DIVIDENDS ON SHARES OF
ITS OUTSTANDING PREFERRED STOCK, (V) APPLY ANY OF ITS FUNDS, PROPERTY OR ASSETS
TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF ANY STOCK OF THE COMPANY
EXCEPT AS REQUIRED UNDER THE TERMS OF THE COMPANY’S OUTSTANDING PREFERRED STOCK;
(VI) OTHER THAN IN CONNECTION WITH A PERMITTED ACQUISITION, PURCHASE OR HOLD
BENEFICIALLY ANY STOCK OR OTHER SECURITIES OR EVIDENCES OF INDEBTEDNESS OF, MAKE
OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, OR MAKE ANY INVESTMENT OR ACQUIRE
ANY INTEREST WHATSOEVER IN, ANY OTHER PERSON, INCLUDING ANY PARTNERSHIP OR JOINT
VENTURE, EXCEPT (X) TRAVEL ADVANCES, (Y) LOANS TO COMPANY’S OFFICERS AND
EMPLOYEES NOT EXCEEDING AT ANY ONE TIME AN AGGREGATE OF $10,000, AND (Z)
EXISTING SUBSIDIARIES OF THE COMPANY; (VII) CREATE OR PERMIT TO EXIST ANY
SUBSIDIARY, OTHER THAN ANY SUBSIDIARY IN EXISTENCE ON THE DATE HEREOF AND LISTED
IN EXHIBIT 13(E)(II) UNLESS SUCH NEW SUBSIDIARY IS DESIGNATED BY LAURUS AS
EITHER A CO-BORROWER OR GUARANTOR HEREUNDER AND SUCH SUBSIDIARY SHALL HAVE
ENTERED INTO ALL SUCH DOCUMENTATION REQUIRED BY LAURUS TO GRANT TO LAURUS A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN SUCH SUBSIDIARY’S ASSETS TO SECURE
THE OBLIGATIONS; (VIII) DIRECTLY OR INDIRECTLY, PREPAY ANY INDEBTEDNESS (OTHER
THAN TO LAURUS OR  IN THE ORDINARY COURSE OF BUSINESS), OR REPURCHASE, REDEEM,
RETIRE OR OTHERWISE ACQUIRE ANY INDEBTEDNESS (OTHER THAN TO LAURUS OR  IN THE
ORDINARY COURSE OF BUSINESS) EXCEPT TO MAKE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST THEREOF; (IX) ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER
REORGANIZATION WITH OR INTO ANY OTHER PERSON OR ACQUIRE ALL OR A PORTION OF THE
ASSETS OR STOCK OF ANY PERSON OR PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH OR
MERGE WITH IT, UNLESS (1) COMPANY IS THE SURVIVING ENTITY OF SUCH MERGER OR
CONSOLIDATION, (2) NO EVENT OF DEFAULT SHALL EXIST IMMEDIATELY PRIOR TO AND
AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION, (3) COMPANY SHALL HAVE
PROVIDED LAURUS COPIES OF ALL DOCUMENTATION RELATING TO SUCH MERGER OR
CONSOLIDATION AND (4) COMPANY SHALL HAVE PROVIDED LAURUS WITH AT LEAST THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE OF SUCH MERGER OR CONSOLIDATION; (X) MATERIALLY
CHANGE THE NATURE OF THE BUSINESS IN WHICH IT IS PRESENTLY ENGAGED; (XI) CHANGE
ITS FISCAL YEAR OR MAKE ANY CHANGES IN ACCOUNTING TREATMENT AND REPORTING
PRACTICES WITHOUT PRIOR WRITTEN NOTICE TO LAURUS EXCEPT AS REQUIRED BY GAAP OR
IN THE TAX REPORTING TREATMENT OR EXCEPT AS REQUIRED BY LAW; (XII) ENTER INTO
ANY TRANSACTION WITH ANY EMPLOYEE, DIRECTOR OR AFFILIATE, EXCEPT IN THE ORDINARY
COURSE ON ARMS-LENGTH TERMS; OR (XIII) BILL ACCOUNTS UNDER ANY NAME EXCEPT THE
PRESENT NAME OF COMPANY OR ITS EXISTING SUBSIDIARIES.


 


15

--------------------------------------------------------------------------------



 


(F)            NONE OF THE PROCEEDS OF THE LOANS HEREUNDER WILL BE USED DIRECTLY
OR INDIRECTLY TO “PURCHASE” OR “CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS
INCURRED TO “PURCHASE” OR “CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS
OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


(G)         COMPANY WILL BEAR THE FULL RISK OF LOSS FROM ANY LOSS OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE COLLATERAL.  AT COMPANY’S OWN COST AND EXPENSE IN
AMOUNTS AND WITH CARRIERS ACCEPTABLE TO LAURUS, COMPANY SHALL (I) KEEP ALL ITS
INSURABLE PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED AGAINST
THE HAZARDS OF FIRE,  SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY EXTENDED
COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH AMOUNTS, AS IS CUSTOMARY
IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S INCLUDING
BUSINESS INTERRUPTION INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO COMPANY’S
INSURING AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL MISAPPROPRIATION OF
INSURED’S OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR JOINTLY WITH OTHERS AT
ANY TIME HAVE ACCESS TO THE ASSETS OR FUNDS OF COMPANY EITHER DIRECTLY OR
THROUGH GOVERNMENTAL AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY
THE DISPOSITION OF SUCH ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED
BY OTHERS; (IV) MAINTAIN ALL SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS
MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR JURISDICTION IN WHICH COMPANY IS
ENGAGED IN BUSINESS; AND (V) FURNISH LAURUS WITH (X) CERTIFICATES AS TO ALL SUCH
INSURANCE COVERAGES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES BEFORE ANY
EXPIRATION DATE, (Y) ENDORSEMENTS TO SUCH POLICIES NAMING LAURUS AS “CO-INSURED”
OR “ADDITIONAL INSURED” AND APPROPRIATE LOSS PAYABLE ENDORSEMENTS (EXCEPT WITH
RESPECT TO THE PREMISES) IN FORM AND SUBSTANCE SATISFACTORY TO LAURUS, NAMING
LAURUS AS LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO LAURUS THE INSURANCE COVERAGE
SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF COMPANY AND THE
INSURER WILL PROVIDE LAURUS WITH AT LEAST THIRTY (30) DAYS NOTICE PRIOR TO
CANCELLATION OR EXPIRATION THEREOF.  COMPANY SHALL INSTRUCT THE INSURANCE
CARRIERS THAT IN THE EVENT OF ANY LOSS THEREUNDER (OTHER THAN WITH RESPECT TO
THE PREMISES), THE CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS TO LAURUS AND NOT
TO COMPANY AND LAURUS JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY CHECK, DRAFT
OR OTHER INSTRUMENT PAYABLE TO COMPANY AND LAURUS JOINTLY, LAURUS MAY ENDORSE
COMPANY’S NAME THEREON AND DO SUCH OTHER THINGS AS LAURUS MAY DEEM ADVISABLE TO
REDUCE THE SAME TO CASH.  LAURUS IS HEREBY AUTHORIZED TO ADJUST AND COMPROMISE
CLAIMS (EXCEPT WITH RESPECT TO THE PREMISES).  ALL LOSS RECOVERIES RECEIVED BY
LAURUS UPON ANY SUCH INSURANCE MAY BE APPLIED TO THE OBLIGATIONS, IN SUCH ORDER
AS LAURUS IN ITS SOLE DISCRETION SHALL DETERMINE OR SHALL OTHERWISE BE DELIVERED
TO THE COMPANY.  ANY SURPLUS SHALL BE PAID BY LAURUS TO COMPANY OR APPLIED AS
MAY BE OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY THEREON SHALL BE PAID BY
COMPANY TO LAURUS, ON DEMAND.


 


(H)         COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT
NUMBER OF SHARES OF COMMON STOCK TO PROVIDE FOR THE CONVERSION OF THE NOTES AND
EXERCISE OF THE WARRANTS.


 

14.         Further Assurances.  At any time and from time to time, upon the
written request of Laurus and at the sole expense of Company, Company shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Laurus may request (a) to obtain the
full benefits of this Agreement and the Ancillary


 


16

--------------------------------------------------------------------------------



 

Agreements, (b) to protect, preserve and maintain Laurus’ rights in the
Collateral and under this Agreement or any Ancillary Agreement, or (c) to enable
Laurus to exercise all or any of the rights and powers herein granted or any
Ancillary Agreement.


 

15.         Power of Attorney.  Company hereby appoints Laurus, or any other
Person whom Laurus may designate as Company’s attorney, with power to:  (i)
endorse Company’s name on any checks, notes, acceptances, money orders, drafts
or other forms of payment or security that may come into Laurus’ possession;
(ii) sign Company’s name on any invoice or bill of lading relating to any
Accounts, drafts against Account Debtors, schedules and assignments of Accounts,
notices of assignment, financing statements and other public records,
verifications of Account and notices to or from Account Debtors; (iii) verify
the validity, amount or any other matter relating to any Account by mail,
telephone, telegraph or otherwise with Account Debtors; (iv) do all things
necessary to carry out this Agreement, any Ancillary Agreement and all related
documents; and (v) on or after the occurrence and continuation of an Event of
Default, notify the post office authorities to change the address for delivery
of Company’s mail to an address designated by Laurus, and to receive, open and
dispose of all mail addressed to Company.  Company hereby ratifies and approves
all acts of the attorney.  Neither Laurus, nor the attorney will be liable for
any acts or omissions or for any error of judgment or mistake of fact or law,
except for gross negligence or willful misconduct.  This power, being coupled
with an interest, is irrevocable so long as Laurus has a security interest and
until the Obligations have been fully satisfied.


 

16.         Term of Agreement.  Laurus’ agreement to make Loans and extend
financial accommodations under and in accordance with the terms of this
Agreement or any Ancillary Agreement shall continue in full force and effect
until the expiration of the Initial Term.  At Laurus’ election following the
occurrence of an Event of Default, Laurus may terminate this Agreement.  The
termination of the Agreement shall not affect any of Laurus’ rights hereunder or
any Ancillary Agreement and the provisions hereof and thereof shall continue to
be fully operative until all transactions entered into, rights or interests
created and the Obligations have been disposed of, concluded or liquidated. 
Notwithstanding the foregoing, Laurus shall release its security interests at
any time after thirty (30) days notice upon payment to it of all Obligations if
Companies shall have (i) provided Laurus with an executed release of any and all
claims which Companies may have or thereafter have under this Agreement and all
Ancillary Agreements and (ii) paid to Laurus an early payment fee in an amount
equal to (1) three percent (3%) of the Capital Availability Amount if such
payment occurs prior to the first anniversary of the Initial Term or any
applicable renewal term, and (2) two percent (2%) of the Capital Availability
Amount if such payment occurs on or after the first anniversary and prior to the
second anniversary of the Initial Term or any applicable renewal term; such fee
being intended to compensate Laurus for its costs and expenses incurred in
initially approving this Agreement or extending same.  Such early payment fee
shall also be due and payable by Company to Laurus upon termination by
acceleration of this Agreement by Laurus due to the occurrence and continuance
of an Event of Default which Laurus in good faith reasonably determines to have
been caused by the Company for the purpose of causing the acceleration hereof to
avoid paying any early payment fee pursuant to the preceding sentence.


 

17.         Termination of Lien.  The Liens and rights granted to Laurus
hereunder and any Ancillary Agreements and the financing statements filed in
connection herewith or therewith


 


17

--------------------------------------------------------------------------------



 

shall continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Company’s account may from time to time be
temporarily in a zero or credit position, until (a) all of the Obligations of
Company have been paid or performed in full after the termination of this
Agreement.  Laurus shall not be required to send  termination statements to
Company, or to file them with any filing office, unless and until this Agreement
and the Ancillary Agreements shall have been terminated in accordance with their
terms and all Obligations paid in full in immediately available funds.


 

18.         Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:


 


(A)          FAILURE TO MAKE PAYMENT OF ANY OF THE OBLIGATIONS WHEN REQUIRED
HEREUNDER;


 


(B)         FAILURE TO PAY ANY TAXES WHEN DUE UNLESS SUCH TAXES ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
ADEQUATE RESERVES HAVE BEEN PROVIDED ON COMPANY’S BOOKS;


 


(C)          FAILURE TO PERFORM UNDER AND/OR COMMITTING ANY BREACH OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT BETWEEN COMPANY AND
LAURUS WHICH SHALL CONTINUE FOR A PERIOD OF  THIRTY (30) DAYS AFTER THE
OCCURRENCE THEREOF;


 


(D)         THE OCCURRENCE OF A DEFAULT UNDER ANY AGREEMENT TO WHICH COMPANY IS
A PARTY WITH THIRD PARTIES WHICH HAS A MATERIAL ADVERSE EFFECT;


 


(E)          ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY COMPANY
HEREUNDER, IN ANY ANCILLARY AGREEMENT, ANY CERTIFICATE, STATEMENT OR DOCUMENT
DELIVERED PURSUANT TO THE TERMS HEREOF, OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHOULD AT ANY TIME BE FALSE OR MISLEADING IN ANY
MATERIAL RESPECT;


 


(F)            AN ATTACHMENT OR LEVY IS MADE UPON COMPANY’S ASSETS HAVING AN
AGGREGATE VALUE IN EXCESS OF $50,000 OR A JUDGMENT IS RENDERED AGAINST COMPANY
OR COMPANY’S PROPERTY INVOLVING A LIABILITY OF MORE THAN $50,000 WHICH SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN THIRTY
(30) DAYS FROM THE ENTRY THEREOF;


 


(G)         ANY CHANGE IN COMPANY’S CONDITION OR AFFAIRS (FINANCIAL OR
OTHERWISE) WHICH IN LAURUS’ REASONABLE, GOOD FAITH OPINION, COULD REASONABLY BE
EXPECTED TO HAVE  A MATERIAL ADVERSE EFFECT;


 


(H)         ANY LIEN CREATED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT FOR ANY
REASON CEASES TO BE OR IS NOT A VALID AND PERFECTED LIEN HAVING A FIRST PRIORITY
INTEREST;


 


(I)             IF COMPANY SHALL (I) APPLY FOR, CONSENT TO OR SUFFER TO EXIST
THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY,
(II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A
VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN
EFFECT), (IV) BE ADJUDICATED A BANKRUPT OR INSOLVENT, (V) FILE A PETITION
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(VI) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN


 


18

--------------------------------------------------------------------------------



 

thirty (30) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (vii) take any action for the purpose of effecting any
of the foregoing;


 


(J)             COMPANY SHALL ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY
UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS PRESENT
BUSINESS;


 


(K)          ANY CONTROLLING PERSON OR SUBSIDIARY OF THE COMPANY SHALL (I) APPLY
FOR, CONSENT TO OR SUFFER TO EXIST THE APPOINTMENT OF, OR THE TAKING POSSESSION
BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, (II) ADMIT IN WRITING ITS INABILITY, OR BE
GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASE OPERATIONS OF ITS
PRESENT BUSINESS, (III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(IV) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS NOW OR
HEREAFTER IN EFFECT), (V) BE ADJUDICATED A BANKRUPT OR INSOLVENT, (VI) FILE A
PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF
DEBTORS, (VII) ACQUIESCE TO, OR FAIL TO HAVE DISMISSED, WITHIN THIRTY (30) DAYS,
ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS
OR (VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(L)             COMPANY DIRECTLY OR INDIRECTLY SELLS, ASSIGNS, TRANSFERS,
CONVEYS, OR SUFFERS OR PERMITS TO OCCUR ANY SALE, ASSIGNMENT, TRANSFER OR
CONVEYANCE OF ANY ASSETS OF COMPANY OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED
HEREIN;


 


(M)          THE OCCURRENCE OF A CHANGE IN CONTROL ;


 


(N)         A DEFAULT BY COMPANY IN THE PAYMENT, WHEN DUE, OF ANY PRINCIPAL OF
OR INTEREST ON ANY OTHER INDEBTEDNESS FOR MONEY BORROWED IN AN AMOUNT GREATER
THAN $25,000, WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


(O)         THE INDICTMENT OR THREATENED INDICTMENT OF COMPANY OR ANY EXECUTIVE
OFFICER OF COMPANY UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDING AGAINST COMPANY OR ANY EXECUTIVE
OFFICER OF COMPANY PURSUANT TO WHICH STATUTE OR PROCEEDING PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF COMPANY;


 


(P)         IF AN EVENT OF DEFAULT SHALL OCCUR UNDER AND AS DEFINED IN ANY NOTE;
OR


 


(Q)         ANY GUARANTOR SHALL BREACH ANY TERM OR PROVISION OF ANY ANCILLARY
AGREEMENT WHICH IS NOT CURED WITHIN ANY APPLICABLE CURE OR GRACE PERIOD;


 


(R)            IF ANY GUARANTOR ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY
OF, OR ITS LIABILITY UNDER ANY GUARANTY OR ANY GUARANTOR SECURITY AGREEMENT; OR


 


(S)          SHOULD ANY GUARANTOR DEFAULT IN ITS OBLIGATIONS UNDER ANY GUARANTY
OR ANY GUARANTOR SECURITY AGREEMENT OR IF ANY PROCEEDING SHALL BE BROUGHT TO
CHALLENGE THE VALIDITY, BINDING EFFECT OF ANY GUARANTY OR ANY GUARANTOR SECURITY
AGREEMENT OR SHOULD ANY GUARANTOR BREACH ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN ANY GUARANTY AGREEMENT OR ANY GUARANTOR SECURITY AGREEMENT
OR SHOULD ANY GUARANTY OR GUARANTOR SECURITY AGREEMENT CEASE TO BE A VALID,
BINDING AND ENFORCEABLE OBLIGATION.


 


19

--------------------------------------------------------------------------------



 

19.         Remedies. Following the occurrence of an Event of Default, Laurus
shall have the right to demand repayment in full of all Obligations, whether or
not otherwise due.  Until all Obligations have been fully satisfied, Laurus
shall retain its Lien in all Collateral.  Laurus shall have, in addition to all
other rights provided herein and in each Ancillary Agreement, the rights and
remedies of a secured party under the UCC, and under other applicable law, all
other legal and equitable rights to which Laurus may be entitled, including the
right to take immediate possession of the Collateral, to require Company to
assemble the Collateral, at Company’s expense, and to make it available to
Laurus at a place designated by Laurus which is reasonably convenient to both
parties and to enter any of the premises of Company or wherever the Collateral
shall be located, with or without force or process of law, and to keep and store
the same on said premises until sold (and if said premises be the property of
Company, Company agrees not to charge Laurus for storage thereof), and the right
to apply for the appointment of a receiver for Company’s property.  Further,
Laurus may, at any time or times after the occurrence of an Event of Default,
sell and deliver all Collateral held by or for Laurus at public or private sale
for cash, upon credit or otherwise, at such prices and upon such terms as
Laurus, in Laurus’ sole discretion, deems advisable or Laurus may otherwise
recover upon the Collateral in any commercially reasonable manner as Laurus, in
its sole discretion, deems advisable.  The requirement of reasonable notice
shall be met if such notice is mailed postage prepaid to Company at Company’s
address as shown in Laurus’ records, at least ten (10) days before the time of
the event of which notice is being given.  Laurus may be the purchaser at any
sale, if it is public.  In connection with the exercise of the foregoing
remedies, Laurus is granted permission to use all of Company’s trademarks,
tradenames, tradestyles, patents, patent applications, licenses, franchises and
other proprietary rights.  The proceeds of sale shall be applied first to all
costs and expenses of sale, including attorneys’ fees, and second to the payment
(in whatever order Laurus elects) of all Obligations.  After the indefeasible
payment and satisfaction in full in cash of all of the Obligations, and after
the payment by Laurus of any other amount required by any provision of law,
including Section 608(a)(1) of the Code (but only after Laurus has received what
Laurus considers reasonable proof of a subordinate party’s security interest),
the surplus, if any, shall be paid to Company or its representatives or to
whosoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.  Company shall remain liable to Laurus for
any deficiency.  In addition, Company shall pay Laurus a liquidation fee
(“Liquidation Fee”) in the amount of five percent (5%) of the actual amount
collected in respect of each Account outstanding at any time during a
“liquidation period”.  For purposes hereof, “liquidation period” means a
period:  (i) beginning on the earliest date of (x) an event referred to in
Section 18(i) or 18(j), or (y) the cessation of Company’s business; and (ii)
ending on the date on which Laurus has actually received all Obligations due and
owing it under this Agreement and the Ancillary Agreements.  The Liquidation Fee
shall be paid on the date on which Laurus collects the applicable Account by
deduction from the proceeds thereof.  Company and Laurus acknowledge that the
actual damages that would be incurred by Laurus after the occurrence of an Event
of Default would be difficult to quantity and that Company and Laurus have
agreed that the fees and obligations set forth in this Section and in this
Agreement would constitute fair and appropriate liquidated damages in the event
of any such termination.


 

20.         Waivers.  To the full extent permitted by applicable law, Company
waives (a) presentment, demand and protest, and notice of presentment, dishonor,
intent to accelerate, acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all of this
Agreement and the Ancillary Agreements or any other notes,


 


20

--------------------------------------------------------------------------------



 

commercial paper, Accounts, contracts, Documents, Instruments, Chattel Paper and
guaranties at any time held by Laurus on which Company may in any way be liable,
and hereby ratifies and confirms whatever Laurus may do in this regard; (b) all
rights to notice and a hearing prior to Laurus’ taking possession or control of,
or to Laurus’ replevy, attachment or levy upon, any Collateral or any bond or
security that might be required by any court prior to allowing Laurus to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.  Company acknowledges that it has been advised by counsel of
its choices and decisions with respect to this Agreement, the Ancillary
Agreements and the transactions evidenced hereby and thereby.


 

21.         Expenses.  Company shall pay all of Laurus’ reasonable out-of-pocket
costs and expenses, including reasonable fees and disbursements of in-house or
outside counsel and appraisers, in connection with the preparation, execution
and delivery of this Agreement and the Ancillary Agreements, and in connection
with the prosecution or defense of any action, contest, dispute, suit or
proceeding concerning any matter in any way arising out of, related to or
connected with this Agreement or any Ancillary Agreement.  Company shall also
pay all of Laurus’ reasonable fees, charges, out-of-pocket costs and expenses,
including fees and disbursements of counsel and appraisers, in connection with
(a) the preparation, execution and delivery of any waiver, any amendment thereto
or consent proposed or executed in connection with the transactions contemplated
by this Agreement or the Ancillary Agreements, (b) Laurus’ obtaining performance
of the Obligations under this Agreement and any Ancillary Agreements, including,
but not limited to, the enforcement or defense of Laurus’ security interests,
assignments of rights and Liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re-appraisals of any
property (real or personal) pledged to Laurus by Company as Collateral for, or
any other Person as security for, Company’s Obligations hereunder and (e) any
consultations in connection with any of the foregoing.  Company shall also pay
Laurus’ customary bank charges for all bank services (including wire transfers)
performed or caused to be performed by Laurus for Company at Company’s request
or in connection with Company’s loan account with Laurus.  All such costs and
expenses together with all filing, recording and search fees, taxes and interest
payable by Company to Laurus shall be payable on demand and shall be secured by
the Collateral.  If any tax by any Governmental Authority is or may be imposed
on or as a result of any transaction between Company and Laurus which Laurus is
or may be required to withhold or pay, Company agrees to indemnify and hold
Laurus harmless in respect of such taxes, and Company will repay to Laurus the
amount of any such taxes which shall be charged to Company’s account; and until
Company shall furnish Laurus with indemnity therefor (or supply Laurus with
evidence satisfactory to it that due provision for the payment thereof has been
made), Laurus may hold without interest any balance standing to Company’s credit
and Laurus shall retain its Liens in any and all Collateral.


 

22.         Assignment By Laurus.  Laurus may assign any or all of the
Obligations together with any or all of the security therefor to any Person
which is not a competitor of the Company and any such transferee shall succeed
to all of Laurus’ rights with respect thereto.  Upon such transfer, Laurus shall
be released from all responsibility for the Collateral to the extent same is
assigned to any transferee.  Laurus may from time to time sell or otherwise
grant participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Laurus and
such holder, be entitled to the same benefits as


 


21

--------------------------------------------------------------------------------



 

Laurus with respect to any security for the Obligations in which such holder is
a participant.  Company agrees that each such holder may exercise any and all
rights of banker’s lien, set-off and counterclaim with respect to its
participation in the Obligations as fully as though Company were directly
indebted to such holder in the amount of such participation.


 

23.         No Waiver; Cumulative Remedies.  Failure by Laurus to exercise any
right, remedy or option under this Agreement, any Ancillary Agreement or any
supplement hereto or thereto or any other agreement between Company and Laurus
or delay by Laurus in exercising the same, will not operate as a waiver; no
waiver by Laurus will be effective unless it is in writing and then only to the
extent specifically stated.  Laurus’ rights and remedies under this Agreement
and the Ancillary Agreements will be cumulative and not exclusive of any other
right or remedy which Laurus may have.


 

24.         Application of Payments.  Company irrevocably waives the right to
direct the application of any and all payments at any time or times hereafter
received by Laurus from or on Company’s behalf and Company hereby irrevocably
agrees that Laurus shall have the continuing exclusive right to apply and
reapply any and all payments received at any time or times hereafter against the
Obligations hereunder in such manner as Laurus may deem advisable
notwithstanding any entry by Laurus upon any of Laurus’ books and records.


 

25.         Indemnity.  Company agrees to indemnify and hold Laurus, and its
respective affiliates, employees, attorneys and agents (each, an “Indemnified
Person”), harmless from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses of any kind or nature
whatsoever (including attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) which may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement or any of the Ancillary Agreements or with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to, this Agreement, the Ancillary Agreements or any
other documents or transactions contemplated by or referred to herein or therein
and any actions or failures to act with respect to any of the foregoing, except
to the extent that any such indemnified liability is finally determined by a
court of competent jurisdiction to have resulted solely from such Indemnified
Person’s gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.


 

26.         Revival.  Company further agrees that to the extent Company makes a
payment or payments to Laurus, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation


 


22

--------------------------------------------------------------------------------



 

or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment had not been made.


 

27.         Notices.  Any notice or request hereunder may be given to Company or
Laurus at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section.  Any
notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail or telecopy (confirmed
by mail).  Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given three (3) business days after the date when deposited in the mail or
with the overnight mail carrier, and, in the case of a telecopy, when confirmed.


 

Notices shall be provided as follows:

 

If to Laurus:

 

Laurus Master Fund, Ltd.
c/o Laurus Capital Management, LLC
152 West 57th Street 4th Floor
New York, New York 10019
Attention:  David Grin
Telephone:  (212) 541-5800
Telecopier:  (212) 541-4434

 

 

 

 

 

 

With a copy to:

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York  10154
Attention:  Scott J. Giordano, Esq.
Telephone:  (212) 407-4000
Telecopier: (212) 407-4990

 

 

 

If to Company:

 

Electric City Corp.
1280 Landmeier Road
Elk Grove Village, Illinois  60007
Attention: Chief Financial Officer
Telephone: (847)-437-1666
Telecopier: (847)-437-4969

 

 

 

With a copy to:

 

Andrew H. Connor
Schwartz, Cooper, Greenberger & Krauss
180 North LaSalle Street, 27th Floor
Chicago, Illinois 60601
Telephone: (312) 845-5118
Telecopier: (312) 782-8416

 

or such other address as may be designated in writing hereafter in accordance
with this Section 27 by such Person.

 

23

--------------------------------------------------------------------------------


 

28.         Governing Law, Jurisdiction and Waiver of Jury Trial.  (a) THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE.


 


(B)         COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN COMPANY AND
LAURUS PERTAINING TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS; PROVIDED, THAT LAURUS AND COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS.  COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO COMPANY AT THE ADDRESS SET FORTH IN SECTION 27 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY’S ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.


 


(C)          THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
LAURUS AND COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED THERETO.


 

29.         Limitation of Liability.  Company acknowledges and understands that
in order to assure repayment of the Obligations hereunder Laurus may be required
to exercise any and all of Laurus’ rights and remedies hereunder and agrees
that, except as limited by applicable law,


 


24

--------------------------------------------------------------------------------



 

neither Laurus nor any of Laurus’ agents shall be liable for acts taken or
omissions made in connection herewith or therewith except for actual bad faith.


 

30.         Entire Understanding.  This Agreement and the Ancillary Agreements
contain the entire understanding between Company and Laurus as to the subject
matter hereof and thereof and any promises, representations, warranties or
guarantees not herein contained shall have no force and effect unless in
writing, signed by Company’s and Laurus’ respective officers.  Neither this
Agreement, the Ancillary Agreements, nor any portion or provisions thereof may
be changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.


 

31.         Severability.  Wherever possible each provision of this Agreement or
the Ancillary Agreements shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.


 

32.         Captions.  All captions are and shall be without substantive meaning
or content of any kind whatsoever.


 

33.         Counterparts; Telecopier Signatures.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original and all
of which taken together shall constitute one and the same agreement.  Any
signature delivered by a party via telecopier transmission shall be deemed to be
any original signature hereto.


 

34.         Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.


 

35.         Publicity.  Company hereby authorizes Laurus to make appropriate
announcements of the financial arrangement entered into by and between Company
and Laurus, including, without limitation, announcements which are commonly
known as tombstones, in such publications and to such selected parties as Laurus
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law. Laurus hereby authorizes the Company to make appropriate
announcements required by applicable law or consented to by Laurus of the
financial arrangement entered into by and between Company and Laurus, which
consent shall not be unreasonably withheld.


 


36.         LEGENDS.  THE SECURITIES SHALL BEAR LEGENDS AS FOLLOWS;


 


(A)                                  THE NOTE SHALL BEAR SUBSTANTIALLY THE
FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS

 

25

--------------------------------------------------------------------------------


 

AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ELECTRIC CITY CORP. THAT
SUCH REGISTRATION IS NOT REQUIRED.”

 

(b)                                 Any shares of Common Stock issued pursuant
to conversion of the Note or exercise of the Warrants, shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)                                  The Warrants shall bear substantially the
following legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

26

--------------------------------------------------------------------------------


 


37.         NO SHORTING.  THE PURCHASER OR ANY OF ITS AFFILIATES AND INVESTMENT
PARTNERS WILL NOT AND WILL NOT CAUSE ANY PERSON OR ENTITY, DIRECTLY OR
INDIRECTLY, TO ENGAGE IN “SHORT SALES” OF THE COMPANY’S COMMON STOCK OR ANY
OTHER HEDGING STRATEGIES.

 

 


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]

 

27

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SECURITY AGREEMENT AS OF THE
DATE FIRST WRITTEN ABOVE.

 

 

 

ELECTRIC CITY CORP.

 

 

 

 

 

By:

/s/ John Mitola

 

 

Name:

John Mitola

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ David Grin

 

 

Name:

David Grin

 

 

Title:

Partner

 

 

28

--------------------------------------------------------------------------------


 

Annex A - Definitions

 

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

 

“Accountants” has the meaning given to such term in Section 11(a).

 

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

“Accounts Availability” means the amount of Loans against Eligible Accounts
Laurus may from time to time make available to Company up to ninety percent
(90%) of the net face amount of Eligible Accounts based on Accounts of Company.

 

“Affiliate” of any Person means (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person,  (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For the purposes of this definition, control of a
Person shall mean the power (direct or indirect) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Ancillary Agreements” means, the Notes, Warrants, Registration Rights
Agreements, each Guaranty, each Guaranty Security Agreement and all other
agreements, instruments, documents, mortgages, pledges, powers of attorney,
consents, assignments, contracts, notices, security agreements, trust agreements
and guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of Company or any other Person or delivered to Laurus, relating to this
Agreement or to the transactions contemplated by this Agreement or otherwise
relating to the relationship between the  Company and Laurus.

 

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and

 

29

--------------------------------------------------------------------------------


 

all records and instruments relating to the Collateral or otherwise necessary or
helpful in the collection thereof or the realization thereupon.

 

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

 

“Capital Availability Amount” means $2,000,000.

 

“Change in Control” means the occurrence of the following event:  at any time
individuals who, as of the Closing Date, were members of the board of directors
of the Company (together with any new directors elected by holders of the
Company’s preferred stock pursuant to their rights to elect certain board
members and any new directors whose nomination for election by the Company’s
common stock holders were approved by a vote of at least a majority of the
directors of the Company then in office who themselves were either directors as
of the Closing Date or whose election or nomination for election was previously
so approved) cease for any reason to constitute at least a majority of the
members of the board of directors of the Company then in office.

 

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

 

“Cinergy” means Cinergy Ventures II, LLC, a Delaware limited liability company,
and its Affiliates.

 

“CIT” means Newcourt Capital USA Inc., a Delaware corporation, and its
Affiliates.

 

“Closing Date” means the date on which Company shall first receive proceeds of
the initial Loans.

 

“Collateral” means all of Company’s property and assets other than the Premises,
whether real or personal, tangible or intangible, and whether now owned or
hereafter acquired, or in which it now has or at any time in the future may
acquire any right, title or interests including all of the following property in
which it now has or at any time in the future may acquire any right, title or
interest:

 


(A)          ALL INVENTORY;


 


(B)         ALL EQUIPMENT;


 


(C)          ALL FIXTURES;


 


(D)         ALL GENERAL INTANGIBLES;


 


(E)          ALL ACCOUNTS;


 


30

--------------------------------------------------------------------------------



 


(F)            ALL DEPOSIT ACCOUNTS, OTHER BANK ACCOUNTS AND ALL FUNDS ON
DEPOSIT THEREIN;


 


(G)         ALL INVESTMENT PROPERTY;


 


(H)         ALL STOCK;


 


(I)             ALL CHATTEL PAPER;


 


(J)             ALL LETTER-OF-CREDIT RIGHTS;


 


(K)          ALL INSTRUMENTS;


 


(L)             ALL COMMERCIAL TORT CLAIMS SET FORTH ON EXHIBIT 1(A);


 


(M)       ALL BOOKS AND RECORDS;


 


(N)         ALL SUPPORTING OBLIGATIONS INCLUDING LETTERS OF CREDIT AND
GUARANTEES ISSUED IN SUPPORT OF ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES AND
INVESTMENT PROPERTY;


 


(O)         (I) ALL MONEY, CASH AND CASH EQUIVALENTS AND (II) ALL CASH HELD AS
CASH COLLATERAL TO THE EXTENT NOT OTHERWISE CONSTITUTING COLLATERAL, ALL OTHER
CASH OR PROPERTY AT ANY TIME ON DEPOSIT WITH OR HELD BY LAURUS FOR THE ACCOUNT
OF COMPANY (WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION OR
OTHERWISE); AND


 


(P)         ALL PRODUCTS AND PROCEEDS OF ALL OR ANY OF THE FOREGOING, TORT
CLAIMS AND ALL CLAIMS AND OTHER RIGHTS TO PAYMENT INCLUDING INSURANCE CLAIMS
AGAINST THIRD PARTIES FOR LOSS OF, DAMAGE TO, OR DESTRUCTION OF, AND (II)
PAYMENTS DUE OR TO BECOME DUE UNDER LEASES, RENTALS AND HIRES OF ANY OR ALL OF
THE FOREGOING AND PROCEEDS PAYABLE UNDER, OR UNEARNED PREMIUMS WITH RESPECT TO
POLICIES OF INSURANCE IN WHATEVER FORM.


 

“Contract Rate” means an interest rate per annum equal to the Prime Rate plus
1.75%.

 

“Controlling Person” means any Person which has the ability to elect, at the
time of determination, more than one-third (1/3) of the members of the board of
directors of the Company.

 

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning given to such term in Section 5(a)(iii).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockbox Account.

 

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock

 

31

--------------------------------------------------------------------------------


 

warrants, dock receipts, warehouse receipts, and other documents of title,
whether negotiable or non-negotiable.

 

“Excepted Affiliate Sales” means arm’s length sales of services or goods to any
of Cinergy, Morgan Stanley, CIT, or any other Qualifying Affiliate.

 

““Excepted Stockholder Sales” means arm’s length sales of services or goods to
any Qualifying Stockholder

 

“Eligible Accounts” means and includes each Account which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by Company to Laurus
with respect thereto; (e) Laurus is, and continues to be, satisfied with the
credit standing of the Account Debtor in relation to the amount of credit
extended; (f) there are no facts existing or threatened which are likely to
result in any adverse change in an Account Debtor’s financial condition; (g) is
documented by an invoice in a form approved by Laurus and shall not be unpaid
more than ninety (120) days from invoice date; (h) not more than twenty-five
percent (25%) of the unpaid amount of invoices due from such Account Debtor
remains unpaid more than ninety (120) days from invoice date; (i) is not
evidenced by chattel paper or an instrument of any kind with respect to or in
payment of the Account unless such instrument is duly endorsed to and in
possession of Laurus or represents a check in payment of a Account; (j) the
Account Debtor is located in the United States; provided, however, Laurus may,
from time to time, in the exercise of its sole discretion and based upon
satisfaction of certain conditions to be determined at such time by Laurus, deem
certain Accounts as Eligible Accounts notwithstanding that such Account is due
from an Account Debtor located outside of the United States; (k) Laurus has a
first priority perfected Lien in such Account and such Account is not subject to
any Lien other than Permitted Liens; (l) does not arise out of transactions with
any employee, officer, director, stockholder or Affiliate of Company (excluding
Excepted Stockholder Sales and Excepted Affiliate Sales); (m) is payable to
Company; (n) does not arise out of a bill and hold sale prior to shipment and
does not arise out of a sale to any Person to which Company is indebted; (o) is
net of any returns, discounts, claims, credits and allowances; (p) if the
Account arises out of contracts between Company and the United States, any
state, or any department, agency or instrumentality of any of them, Company has
so notified Laurus, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by Company or work, labor and/or services rendered by
Company; (r) except for Accounts of Great Lakes, does not arise out of progress
billings prior to completion of the order; (s) the total unpaid Accounts from
such Account Debtor does not exceed twenty-five percent (25%) of all Eligible
Accounts; (t) Company’s right to payment is absolute and not contingent upon the
fulfillment of any condition whatsoever; (u) Company is able to bring suit and
enforce its remedies against the Account Debtor through judicial process; (v)
does not represent interest payments, late or finance charges owing to

 

32

--------------------------------------------------------------------------------


 

Company and (w) is otherwise satisfactory to Laurus as determined by Laurus in
the exercise of its sole discretion.  In the event Company requests that Laurus
include within Eligible Accounts certain Accounts of one or more of Company’s
acquisition targets, Laurus shall at the time of such request consider such
inclusion, but any such inclusion shall be at the sole option of Laurus and
shall at all times be subject to the execution and delivery to Laurus of all
such documentation (including, without limitation, guaranty and security
documentation) as Laurus may require in its sole discretion.

 

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

 

“ERISA” shall have the meaning given to such term in Section 12(g).

 

“Event of Default” means the occurrence of any of the events set forth in
Section 18.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

 

“Formula Amount” has the meaning set forth in Section 2(a)(i).

 

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

 

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

 

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent

 

33

--------------------------------------------------------------------------------


 

included in “goods” as defined in the UCC, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

 

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

 

“Great Lakes” means Great Lakes Controlled Energy Corp., a Delaware corporation
and a wholly-owned Subsidiary of the Company.

 

“Guarantor” means and any Person who may guarantee payment of performance of the
whole or any part of the Obligations.

 

“Guarantor Security Agreements” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Guarantor in favor of Laurus.

 

“Guaranty” means all agreements to perform all or any portion of the Obligations
on behalf of Company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indemnified Person” shall have the meaning given to such term in Section 25.

 

“Initial Term” means the Closing Date through the close of business on the day
immediately preceding the second anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

 

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets and customer lists.

 

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s

 

34

--------------------------------------------------------------------------------


 

business or in the processing, production, packaging, promotion, delivery or
shipping of the same, including all supplies and embedded software.

 

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

 

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

 

“Loans” shall have the meaning set forth in Section 2(a)(i) and shall include
all other extensions of credit hereunder and under any Ancillary Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of Company, (b) Company’s ability to
pay or perform the Obligations in accordance with the terms hereof or any
Ancillary Agreement, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements.

 

“Maximum Legal Rate” shall have the meaning given to such term in Section
5(a)(iv).

 

“Minimum Borrowing Amount” means $250,000 which such aggregate amount shall be
evidenced by Minimum Borrowing Notes.

 

“Minimum Borrowing Notes” shall mean each Secured Convertible Note, which shall
be issued in a series, made by the Company in favor of Laurus, each in a
principal amount equal to the Minimum Borrowing Amount.

 

“Morgan Stanley” means Morgan Stanley Dean Witter Equity Funding, Inc., a
Delaware corporation, and its Affiliates.

 

35

--------------------------------------------------------------------------------


 

“Mortgage Indebtedness” means the Company’s indebtedness to American Chartered
Bank which is secured by a mortgage on the Premises.

 

“Notes” means each Secured Convertible Note made by Company in favor of Laurus
in connection with the transactions contemplated hereby, as the same may be
amended, modified and supplemented from time to time.

 

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by Company to Laurus (or any corporation that
directly or indirectly controls or is controlled by or is under common control
with Laurus) of every kind and description (whether or not evidenced by any note
or other instrument and whether or not for the payment of money or the
performance or non-performance of any act), direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, whether existing by operation of law or otherwise now existing or
hereafter arising including any debt, liability or obligation owing from Company
to others which Laurus may have obtained by assignment or otherwise and further
including all interest (including interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), charges or any other payments Company
is required to make by law or otherwise arising under or as a result of this
Agreement and the Ancillary Agreements, together with all reasonable expenses
and reasonable attorneys’ fees chargeable to Company’s account or incurred by
Laurus in connection with Company’s account whether provided for herein or in
any Ancillary Agreement.

 

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

 

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the applicable
Company in conformity with GAAP; (c) Liens in favor of Laurus; (d) Liens for
taxes (i) not yet due or (ii) being diligently contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Company in conformity with GAAP
provided, that, the Lien shall have no effect on the priority of Liens in favor
of Laurus or the value of the assets in which Laurus has a Lien; (e) Purchase
Money Liens securing Purchase Money Indebtedness to the extent permitted in this
Agreement and (f) Liens specified on Exhibit 2 hereto.

 

“Permitted Refinancing” means any indebtedness incurred in whole or in part to
refinance the Mortgage Indebtedness provided that (i) the principal amount
thereof does not exceed the fair market value of the Premises at the time
incurred, (ii) the Mortgage Indebtedness

 

36

--------------------------------------------------------------------------------


 

is repaid in full concurrently with such Permitted Refinancing, and (iii) such
Permitted Refinancing is not secured with any assets of the Company other than
the Premises.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

 

“Premises” means the real property, building and improvements at 1280 Landmeier
Road, Elk Grove Village, Illinois 60007 which is owned by the Company.  As of
the date hereof the Premises are subject to the Mortgage Indebtedness.

 

“Prime Rate” means the “prime rate” published in The Wall Street Journal from
time to time.  The Prime Rate shall be increased or decreased as the case may be
for each increase or decrease in the Prime Rate in an amount equal to such
increase or decrease in the Prime Rate; each change to be effective as of the
day of the change in such rate.

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Company or any other Person from time to time
with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to Company from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of any
Collateral by any governmental body, governmental authority, bureau or agency
(or any person acting under color of governmental authority); (c) any claim of
Company against third parties (i) for past, present or future infringement of
any Intellectual Property or (ii) for past, present or future infringement or
dilution of any trademark or trademark license or for injury to the goodwill
associated with any trademark, trademark registration or trademark licensed
under any trademark License; (d) any recoveries by Company against third parties
with respect to any litigation or dispute concerning any Collateral, including
claims arising out of the loss or nonconformity of, interference with the use
of, defects in, or infringement of rights in, or damage to, Collateral; (e) all
amounts collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock; and (f) any and all other amounts , rights to
payment or other property acquired upon the sale, lease, license, exchange or
other disposition of Collateral and all rights arising out of Collateral.

 

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

 

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence

 

37

--------------------------------------------------------------------------------


 

of the Purchase Money Indebtedness secured by such Lien and only if such Lien
secures only such Purchase Money Indebtedness.

 

“Qualifying Affiliate” means an Affiliate of the Company which is not a
Controlling Person, and is not an Affiliate of a Controlling Person .

 

“Qualifying Stockholder” means a stockholder of the Company which (i) if an
individual, is not an officer or director of the Company or a Controlling
Person, and (ii) if a corporation, partnership, limited liability company or
other organization, is not a Controlling Person or an Affiliate of a Controlling
Person and does not have any employees, officers, directors, managers or general
partners (or other individuals holding similar such positions with respect to
such organization) who are also officers or directors of the Company.

 

“Registration Rights Agreements” means those registration rights agreements from
time to time entered into between Company and Laurus, as amended, modified and
supplemented from time to time.

 

“Reverberi Patent” means United States Patent No. 6,078,146 and any other U.S.
and non-U.S. patents that may issue or claim priority from U.S. Patent
Application Serial Number 08/966,983 filed November 10, 1997 or from Italian
Patent No. M197A-00185 filed May 21, 1997and any counterpart non-U.S. letters
including, but not limited to, patents of implementation, importation,
improvement or addition, utility model patents, and investors certificates, as
well as all continuation, continuation in part, divisions, reexamination,
reissue renewal, and extension patent applications and letters patent that may
issue from all such applications based upon the aforementioned U.S. and non-U.S.
patent applications which are the subject of a license agreement in favor of the
Company permitting the Company to use the technology covered by such patent.

 

“Secured Convertible Revolving Note” shall mean that secured revolving note of
made by the Company in favor of Laurus in the aggregate principal amount of up
to one million  seven hundred fifty thousand dollars ($1,750,000).

 

“Securities”  means the Notes and the Warrants being issued by the Company to
Laurus pursuant to this Agreement and the Ancillary Agreements and the shares of
the common stock of the Company which may be issued pursuant to conversion of
such Notes in whole or in part or exercise of such Warrants.

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any

 

38

--------------------------------------------------------------------------------


 

other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Securities Exchange Act
of 1934).

 

“Subsidiary” of any Person means a corporation or other entity whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors of such
corporation, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

 

“Term” means, as applicable, the Initial Term and any Renewal Term.

 

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

“Warrants” has the meaning set forth in the Registration Rights Agreements.

 

EXHIBITS

 

Exhibit 1(A) – Commercial Tort Claims

Exhibit 2 – Permitted Liens

Exhibit 7(c) – Actions for Perfection

Exhibit 7(p) – Bank Accounts

Exhibit 12(d) – Corporate Information and Locations of Collateral

Exhibit 12(e) – ERISA

Exhibit 12(i) – Licenses, Patents, Trademarks and Copyrights

Exhibit 12(j) – Certain SEC matters

Exhibit 13(e)(i) – Permitted Indebtedness

Exhibit 13(e)(ii) – Existing Subsidiaries

Exhibit A – Form of Borrowing Base Certificate

 

39

--------------------------------------------------------------------------------


 

Exhibit A

 

Borrowing Base Certificate

 

DATE

CERTIFICATE NUMBER:

BORROWER NAME: Electric City Corp

 

 

1.

Period end Accounts as of: 

 

 

$

 

 

 

 

 

 

Ineligible Accounts as of: 

 

 

 

 

Accounts over 120 days from invoice date

$

 

 

 

Intercompany and Affiliate Accounts

$

 

 

 

Contra Accounts

$

 

 

 

COD Accounts

$

 

 

 

Foreign Accounts

$

 

 

 

Discounts, Credits and Allowances

$

 

 

 

25% cross aging exclusion

$

 

 

 

Bill and Hold invoices

$

 

 

 

Progress Accounts (other than Great Lakes)

$

 

 

 

Finance/Service/Late Charges

$

 

 

 

Other

$

 

 

 

 

 

 

 

2.

Total ineligibles

 

 

$

 

 

 

 

 

3.

Eligible Accounts (Line 1 minus Line 2)

 

 

$

 

 

 

 

 

4.

Eligible Accounts advance rate  (90%)

 

 

 

 

 

 

 

 

5.

Accounts Availability (Line 3 multiplied by Line 4)

 

 

$

 

 

 

 

 

6.

Borrowing Availability (lesser of lines 5  or the Capital Availability Amount)

 

 

$

 

 

 

 

 

7.

Revolving Credit Advances balance

 

 

$

 

 

 

 

 

8.

Reserves (explain)

 

 

$

 

 

 

 

 

9.

Net Borrowing Availability (Line 6 minus the total of Lines 7 and 8)

 

 

$

 

The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Accounts is true and correct on the date hereof and all such
Accounts listed as Eligible Accounts are Eligible Accounts within the meaning
given such term in the Security Agreement dated September 11, 2003 between
Borrower and Laurus Master Fund, Ltd.

 

ELECTRIC CITY CORP.

 

By: 

 

 

 

Name:

 

 

 

Title:

 

 

 

40

--------------------------------------------------------------------------------


 

LAURUS MASTER FUND, LTD.

 

and

 

ELECTRIC CITY CORPORATION

 

Dated: September 11, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

(a) General Definitions

 

(b)

Accounting Terms

 

(c)

Other Terms

 

(d)

Rules of Construction

 

 

2.

Credit Advances.

 

 

3.

Repayment of the Loans

 

 

4.

Procedure for Loans

 

 

5.

Interest and Payments.

 

(a)

Interest.

 

(b)

Payments.

 

 

6.

Security Interest.

 

 

7.

Representations, Warranties and Covenants Concerning the Collateral

 

 

8.

Payment of Accounts.

 

 

9.

Collection and Maintenance of Collateral.

 

 

10.

Inspections and Appraisals

 

 

11.

Financial Reporting

 

 

12.

Additional Representations and Warranties

 

 

13.

Covenants.  Company covenants as follows:

 

 

14.

Further Assurances

 

 

15.

Power of Attorney

 

 

16.

Term of Agreement

 

 

17.

Termination of Lien

 

 

18.

Events of Default

 

 

19.

Remedies

 

i

--------------------------------------------------------------------------------


 

20.

Waivers

 

 

21.

Expenses

 

 

22.

Assignment By Laurus

 

 

23.

No Waiver; Cumulative Remedies

 

 

24.

Application of Payments

 

 

25.

Indemnity

 

 

26.

Revival

 

 

27.

Notices

 

 

28.

Governing Law, Jurisdiction and Waiver of Jury

 

 

29.

Limitation of Liability

 

 

30.

Entire Understanding

 

 

31.

Severability

 

 

32.

Captions

 

 

33.

Counterparts; Telecopier Signatures

 

 

34.

Construction

 

 

35.

Publicity

 

ii

--------------------------------------------------------------------------------